[***] Certain information in this document has been omitted and filed separately
with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to
the omitted portions.

 

Exhibit 10.36

LICENSE AGREEMENT

 

BY AND BETWEEN

 

SHANGHAI FOSUN PHARMACEUTICAL INDUSTRIAL DEVELOPMENT CO., LTD.

 

AND

 

ARDELYX, INC.

 

DECEMBER 11, 2017

 

 

 



Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 



CONTENTS

 

EXHIBITS

 

Exhibit A:      Tenapanor Structure

Exhibit B:       Listed Patents

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is entered into as of the December 11,
2017 (the “Effective Date”) by and between Shanghai Fosun Pharmaceutical
Industrial Development Co., Ltd., a Chinese corporation with a place of business
at 1289 Yishan Road, Shanghai, 200233 P.R. China (“FOSUN”) and Ardelyx, Inc., a
Delaware corporation having its principal place of business at 34175 Ardenwood
Boulevard, Fremont, California United States of America 94555
(“Ardelyx”).  Ardelyx and FOSUN are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, FOSUN is a pharmaceutical company engaged in the research, development
and commercialization of products useful in the amelioration, treatment or
prevention of human diseases and conditions;

WHEREAS, Ardelyx is a biotechnology company developing a certain proprietary
compound known as tenapanor, having the structure set forth on Exhibit A for use
in the treatment of human diseases and disorders;

WHEREAS, FOSUN and Ardelyx desire to establish a license agreement for the
further development and commercialization of tenapanor, with the objective of
providing pharmaceutical products in specified territories to patients derived
from application of the expertise of each of Ardelyx and FOSUN.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I.

 DEFINITIONS AND CONSTRUCTION

The following terms shall have the following meanings as used in this Agreement:

Section 1.01   “Affiliate” means with respect to either Party, any Person
controlling, controlled by or under common control with such Party, from time to
time and for so long as such control exists.  For purposes of this definition of
Affiliate, “control” (and, with correlative meanings, the terms “controlled by”
and “under common control with”) means (a) direct or indirect ownership of fifty
percent (50%) or more of the stock or shares having the right to vote for the
election of directors of a Person or (b) the possession, directly or indirectly,
of the power to direct, or cause the direction of, the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

Section 1.02    “Annual Net Sales” means the Net Sales made during any given
Calendar Year.

 

 



1

 

--------------------------------------------------------------------------------

 

 

Section 1.03    “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices
Act, as amended, the UK Bribery Act 2010, as amended, and any other applicable
anti-corruption laws and laws for the prevention of fraud, racketeering, money
laundering or terrorism.

Section 1.04    “API Supply” shall have the meaning assigned in Section 5.01(a).

Section 1.05  “Applicable Laws” means all applicable statutes, ordinances,
codes, executive or governmental orders, laws, rules and regulations, including
without limitation, any rules, regulations, guidelines or other requirements of
Regulatory Health Authorities, that may be in effect from time to time.

Section 1.06    “Ardelyx [***] Know-How” means Know-How that [***]; provided,
that (i) such Know-How is used by [***] a Licensed Compound or a Licensed
Product, or (ii) such Know-How [***] a Licensed Product in the Field.  Ardelyx
[***] Know-How specifically excludes any Excluded Know-How.

Section 1.07    “Ardelyx [***] Patents” means all Patents that [***] invention
that (i) [***] a Licensed Compound or a Licensed Product (“Ardelyx [***]”), or
(ii) is [***] a Licensed Product in the Field (“Ardelyx [***] Patents”). Ardelyx
[***] Patents specifically excludes any Excluded Patents.

Section 1.08    “Ardelyx [***] Technology” means Ardelyx [***] Know-How and
Ardelyx [***] Patents.

Section 1.09    “Ardelyx Controlled Patents” shall have the meaning assigned in
Section 8.03(a).

Section 1.10    “Ardelyx Sole Invention Patent” shall mean any Patent claiming
Sole Program Know-How owned solely by Ardelyx.

Section 1.11   “Bankruptcy Code” means Title 11, United States Code, as amended,
or analogous provisions of Applicable Laws outside the United States.

Section 1.12    “Breaching Party” shall have the meaning assigned in Section
11.02(a).

Section 1.13    “Bridging Study” shall mean a clinical study conducted in the
Territory for the purpose of providing pharmacodynamic or clinical data on
efficacy, safety, dosage and dose regimen in the Territory to allow
extrapolation of the clinical data generated by Ardelyx, its Affiliates or its
licensees outside of the Territory.  The Bridging Study may be a
pharmacokinetics study or a full clinical trial, as required by the Regulatory
Health Authorities in the Territory.

Section 1.14    “Business Day” means any day other than (a) a Saturday or a
Sunday or (b) a day on which commercial banking institutions are authorized or
required by Applicable Laws to be closed in New York City, New York or in
People’s Republic of China.

Section 1.15   “Calendar Quarter” means each successive period of three (3)
consecutive calendar months commencing on 1st January, 1st April, 1st July and
1st October.





2

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.16   “Calendar Year” means each successive period of twelve (12)
consecutive calendar months commencing on 1st January.

Section 1.17    “CFDA” means the People’s Republic of China’s Food and Drug
Administration, or any successor thereto.

Section 1.18    “P.R.C. GAAP”  means Chinese Generally Accepted Accounting
Principles, consistently applied in the Territory.

Section 1.19   “Combination Product” means a product in form suitable for human
or animal applications containing a Licensed Compound as an active ingredient
and containing one or more other active ingredients, that is sold either as a
fixed dose or as separate doses in a single package; provided, that if any other
active ingredient is Controlled by Ardelyx and is not a Licensed Compound, it is
understood that FOSUN is not being granted any license under any Intellectual
Property Rights to Exploit such other active ingredient.

Section 1.20   “Commercialization” means all activities undertaken relating to
the Manufacture of commercial supplies, marketing and sale of a Licensed
Product, advertising, education, planning, marketing, promotion, distribution,
market and product support, and Phase 4 Clinical Trials commenced after the
First Commercial Sale of the Licensed Product in the Territory

Section 1.21    “Commercialization Budget” shall have the meaning assigned in
Section 3.03.

Section 1.22    “Commercialization Plan” shall have the meaning assigned in
Section 3.03.

Section 1.23    “Commercialize” means the conduct of Commercialization
activities.

Section 1.24    “Commercially Reasonable Efforts” shall mean the efforts and
resources typically used by pharmaceutical companies similar in size and scope
to perform the obligations at issue, which efforts shall not be less than those
efforts made by the performing Party with respect to other products at a similar
stage of development or in a similar market and commercial potential, taking
into account the competitiveness of the market place, the proprietary position
of the products, the regulatory structure involved and the profitability of the
applicable products.

Section 1.25    “Comparable Licensed Product” shall have the meaning assigned in
Section 6.05.

Section 1.26    “Competitive Product” means any pharmaceutical product other
than a Licensed Product that [***].    A Competitive Product shall not include
[***].

Section 1.27    “Confidential Information” means any and all (a) Know-How
relating to the Exploitation of Licensed Compounds or Licensed Products
(including Licensed Know-How) or relating to other aspects of the collaboration
between the Parties under this Agreement, and (b) Information and Materials,
whether oral or in writing or in any other form, disclosed before, on or after
the date of this Agreement by one Party to the other Party, including the terms
of this Agreement.





3

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.28   “Control” means, with respect to an item of Know-How, Patent or
other Intellectual Property Rights, the ability and authority of a Party or its
Affiliates, whether arising by ownership, possession, or pursuant to a license
or sublicense, to grant licenses, sublicenses, or other rights to the other
Party under or to such item of Know-How, Patent or Intellectual Property Rights
as provided for in this Agreement, (a) without breaching the terms of any
agreement between such Party and any Third Party, and (b) in the case of Ardelyx
[***] Technology, without incurring any additional royalty, milestone or other
costs or expenses which FOSUN has not agreed in writing to bear.

Section 1.29    “Cost of Goods” shall mean the sum of (a) [***] in accordance
with GAAP, representing amounts [***] as the case may be, and (b) any amounts
[***] that are incurred by Ardelyx after transfer of ownership of such materials
and that [***].

Section 1.30    “Develop” means the conduct of Development activities.

Section 1.31   “Development” means all activities relating to obtaining
Regulatory Approval of a Licensed Product, Licensed Product line extensions,
alternative delivery systems and new indications therefor, and all activities
relating to developing the ability to Manufacture the same.  This includes, for
example, (a) nonclinical testing, toxicology, formulation, clinical studies,
regulatory affairs, and outside counsel regulatory legal services, (b)
manufacturing process development for finished forms of Licensed Products, and
manufacturing and quality assurance technical support activities prior to the
First Commercial Sale of a Licensed Product anywhere in the Territory and (c)
the conduct of advisory boards with relevant experts, e.g. clinical experts or
payer representatives.  Development shall not include activities associated with
Phase 4 Clinical Trials in respect of a Licensed Product commenced after First
Commercial Sale of such Licensed Product anywhere in the Territory.

Section 1.32    “Development Supply” shall have the meaning assigned in Section
5.01(a).

Section 1.33    “Distributor” shall have the meaning assigned in ‎Section 2.03.

Section 1.34    “Drug Approval Application” means an application for Regulatory
Approval required before commercial sale or use of a Licensed Product as a drug
in a regulatory jurisdiction.

Section 1.35    “Effective Date” shall have the meaning assigned in the first
paragraph of this Agreement.

Section 1.36   “Excluded Know-How” means  Know-How related to Ardelyx’s
proprietary platform technology known as Ardelyx Primary Enterocyte and
Colonocyte Culture System.

Section 1.37    “Excluded Patents” means any Patents claiming aspects
of  Ardelyx’s proprietary platform technology known as Ardelyx Primary
Enterocyte and Colonocyte Culture System.

Section 1.38    “Exploit” means to Develop, Manufacture, have Manufactured,
Commercialize a product or process.





4

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.39    “Exploitation” means the act of Exploiting a product or process.

Section 1.40    “FDA” means the United States Food and Drug Administration or
any successor thereto.

Section 1.41    “FFDCA” means the Federal Food, Drug, and Cosmetic Act, 21
U.S.C. §§ 301, et seq., as amended from time to time.

Section 1.42    “Field” means the treatment, diagnosis or prevention of (i)
irritable bowel syndrome with constipation and chronic idiopathic constipation,
(ii) hyperphosphatemia related to chronic kidney disease, and (iii) other
diseases or conditions for which Ardelyx obtains marketing approval in either
the United States or the Territory; provided, however, that with respect to (i),
(ii) and (iii), the Field shall exclude the treatment of cancer.

Section 1.43    “Filing” means, with respect to a submission to a Regulatory
Health Authority, the date that such submission is confirmed to have been
received by the relevant Regulatory Health Authority.

Section 1.44   “First Commercial Sale” means, with respect to any Licensed
Product, the first arm’s length sale for monetary value by FOSUN, its
Affiliates, or its Sublicensees to a Third Party for end use or consumption by
the general public of such Licensed Product in the Territory.

Section 1.45   “FOSUN [***] Know-How” means Know-How (a) that [***] provided,
that, (i) such Know-How is used by [***] a Licensed Compound or a Licensed
Product, or (ii) such Know-How [***] a Licensed Product.

Section 1.46    “FOSUN [***] Patents” means all Patents (a) that [***];
provided, that, such Patents claim inventions that (i) [***] of a Licensed
Compound or a Licensed Product (“FOSUN [***]”), or (ii) is [***] a Licensed
Product (“FOSUN [***]”).

Section 1.47    “FOSUN [***] Technology” means FOSUN [***] Know-How and FOSUN
[***] Patents.

Section 1.48    “FOSUN Sole Invention Patent” shall mean any Patent claiming
Sole Program Know-How owned solely by FOSUN.

Section 1.49    “FOSUN Triggered Termination” shall have the meaning assigned in
Section 11.03.

Section 1.50    “FTE” means a full time equivalent person year of eighteen
hundred eighty (1,880) hours of scientific, technical or operational work
(excluding administrative services).

Section 1.51   GCP” or “Good Clinical Practices” means the current standards for
clinical trials for pharmaceuticals, as set forth in China as well as in the
United States Code of Federal Regulations, ICH guidelines and applicable
regulations, laws or rules as promulgated thereunder, as amended from time to
time, and such standards of good clinical practice as are required by other
organizations and governmental agencies in the Territory to the extent such
standards are not less stringent than United States GCP.





5

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.52    “Generic Product” means with respect to a Licensed Product in
the Territory a product (a) that is sold in by a Third Party who is not a
Sublicensee or a Distributor selling such product under authorization from FOSUN
or its Affiliates, (b) that has received Regulatory Approval necessary for sale
in the Territory, (c) that [***] and (d) that contains as the active ingredient
the same compound as is contained in such Licensed Product.

Section 1.53    “GLP” or “Good Laboratory Practices” means good laboratory
practices required under the regulations set forth in 21 C.F.R. Part 58, as in
effect during the Term, and the requirements thereunder imposed by the FDA and
the CFDA, and the equivalent thereof in any jurisdiction.

Section 1.54   “GMP” or “Good Manufacturing Practices” means the current good
manufacturing practices required under the applicable regulations set forth in
21 C.F.R. Subchapter C (Drugs) and Subchapter H (Medical Devices), including
without limitation Parts 210–211, 808, 812, and 820, and the requirements
thereunder imposed by the FDA and the CFDA, and the equivalent thereof in any
jurisdiction, and the laws, regulations, guidelines, guidance, pharmaceutical
industry standards and requirements in force from time to time that apply to the
Manufacture of each Licensed Compound or Licensed Product in any jurisdiction.

Section 1.55   “Government Official” means any Person employed by or acting on
behalf of a Governmental Body, government-controlled entity or public
international organization.

Section 1.56    “Governmental Body” means any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or entity
and any court or other tribunal); or (d) self-regulatory organization (including
the NASDAQ Global Market and the NASDAQ Global Select Market).

Section 1.57   “IND” means an Investigational New Drug application or the
equivalent filed with or submitted to the relevant Regulatory Health Authority,
including, for example, the FDA, for authorization to commence human clinical
trials.

Section 1.58   “Indirect Taxes” means value added taxes, sales taxes,
consumption taxes and other similar taxes.

Section 1.59   “Information” means (a) techniques, information and data
necessary or useful for the Development, Manufacture or Commercialization of
Licensed Compounds or Licensed Products, including without limitation, Know-How,
marketing, pricing, distribution, cost, sales, and manufacturing data or
descriptions as well as (b) any information or data relating to Materials.

Section 1.60    “Intellectual Property Rights” or “IPR” means Patents,
Trademarks, service marks, trade secrets (including patentable inventions),
trade names, registered designs, design rights, copyrights (including rights in
computer software), domain names, database rights and any rights or property
similar to any of the foregoing in any part of the world, whether registered or
not, together with the right to apply for the registration of any such rights.





6

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.61    “Joint Know-How” shall have the meaning assigned in Section
8.02(a).

Section 1.62    “Joint Patent” shall mean any Patent claiming any invention
within the Joint Know-How.

Section 1.63    “Joint Technology” shall mean collectively, Joint Patents and
Joint Know-How.

Section 1.64   “Know-How” means all inventions, discoveries, data, information
(including scientific, technical or regulatory information), trade secrets,
processes, means, methods, practices, formulae, instructions, procedures,
techniques, materials, technology, results, analyses, designs, drawings,
computer programs, apparatuses, specifications, technical assistance,
laboratory, pre-clinical and clinical data (including laboratory notes and
notebooks), and other material or know-how, in written, electronic or any other
form, whether or not confidential, proprietary or patentable, including without
limitation: development technology; biology, chemistry, pharmacology,
toxicology, drug stability, Manufacturing and formulation, test procedures,
synthesis, purification and isolation techniques, quality control data and
information, methodologies and techniques; information regarding clinical and
non-clinical safety and efficacy studies, including study designs and protocols,
marketing studies, absorption, distribution, metabolism and excretion studies;
assays and biological methodology.

Section 1.65   “Knowledge” means the good faith understanding of the officers of
Ardelyx and its Affiliates, [***].  For clarity, for purposes of the
representations and warranties set forth in Section 9.01(b), “Knowledge” will
not include any obligation to conduct any special searches or analyses such as,
but not limited to, any analysis of Ardelyx’s freedom to operate with respect to
Patents relevant to Licensed Compounds or Licensed Products.

Section 1.66    “Licensed Compound” means the compound of Licensor, known as
tenapanor, having the structure set forth on Exhibit A, and any metabolites,
salts, polymorphs, hydrates, semihydrates or degradants of such compound.

Section 1.67   “Licensed Product” means any and all products in finished forms
suitable for human applications containing the Licensed Compound as an active
ingredient.

Section 1.68    “Licensed Know-How” means (a) Know-How that Ardelyx or its
Affiliates Control as of the Effective Date and (b) Sole Program Know-How owned
by Ardelyx; provided that, with respect to Know-How described in (a) or (b)
above, such Know-How is necessary or useful to Exploit any Licensed Compound or
Licensed Product in the manner permitted under the terms and conditions of this
Agreement.  Licensed Know-How specifically excludes the Ardelyx [***] Know-How
and the Excluded Know-How.

Section 1.69   “Licensed Patents” means (a) the Listed Patents, and (b) all
Ardelyx Sole Invention Patents; provided that in case of (b) above, such Patents
claim any inventions necessary or useful for the Exploitation of Licensed
Compound or Licensed Products pursuant to the terms and conditions of this
Agreement.  Licensed Patents excludes Ardelyx [***] Patents and the Excluded
Patents.

 

 



7

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.70    “Licensed Product” shall mean any and all pharmaceutical
preparations, compositions and formulations in forms suitable for human
applications containing a Licensed Compound as an active ingredient.

Section 1.71    “Licensed Technology” means all Licensed Patents and Licensed
Know-How.

Section 1.72    “Listed Patents” means the Patents listed in Exhibit B, and any
Patents issuing after the Effective Date in the Territory claiming priority to
any such Patents listed on Exhibit B.

Section 1.73    “Losses” means any and all direct or indirect liabilities,
claims, actions, damages, losses or expenses, including interest, penalties, and
reasonable lawyers’ fees and disbursements.  In calculating Losses, the legal
duty to mitigate on the part of the Party suffering the Loss shall be taken into
account.

Section 1.74    “Manufacture” or “Manufacturing” means activities in connection
with the synthesis, manufacture, processing, formulating, testing (including,
without limitation quality control, quality assurance and lot release testing),
bulk packaging or storage and delivery of Licensed Compound or Licensed Product.

Section 1.75    “Material Anti-Corruption Law Violation” means a violation of an
Anti-Corruption Law relating to the subject matter of this Agreement which
would, if it were publicly known, be reasonably expected to have a material
adverse effect on the Party committing such violation or on the reputation of
the other Party because of its relationship with the Party committing such
violation.

Section 1.76    “Materials” means compounds, compositions of matter, and assays
necessary or useful for the Development, Manufacture or Commercialization of
Licensed Products.  Materials excludes and materials associated with the
Excluded Know-How.

Section 1.77    “Mediation Notice” shall have the meaning assigned in Section
13.02(a).

Section 1.78    “Net Sales” means the gross amount invoiced by a Party, its
Affiliates and Sublicensees for sales of Licensed Products to a Third Party
(including Distributors but excluding, for the avoidance of doubt, Sublicensees)
less deductions for the following :

(a)        customary trade, quantity discounts, settlement discounts, or
chargebacks actually granted, allowed, or incurred in the ordinary course of
business in connection with the sale of the Licensed Products;

(b)        credits to customers, not in excess of the selling price of the
Licensed Products, on account of governmental requirements, rejection, recalls,
or return of the Licensed Products;

(c)        distributors fees, rebates, or allowances actually granted or
allowed, including without limitation government and managed care rebates;

 



8

--------------------------------------------------------------------------------

 

 

(d)        Indirect Taxes and excise taxes or customs duties paid by the selling
entity and any other governmental charges imposed upon the sale; importation,
use or distribution of the Licensed Products; and

(e)        transportation costs, distribution expenses, special packaging and
related insurance charges actually incurred.

Section 1.79    “Non-Breaching Party” shall have the meaning assigned in Section
11.02(a).

Section 1.80    “Other Ingredients” shall have the meaning assigned in Section
6.05.

Section 1.81    Intentionally Left Blank.

Section 1.82    “Patent” means (a) all national, regional and international
patents and patent applications, including provisional patent applications, (b)
all patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from any of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), and (e) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.

Section 1.83    “Payments” shall have the meaning assigned in Section 6.08(a).

Section 1.84    “Person” means any individual, sole proprietorship, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.

Section 1.85    “Phase 4 Clinical Trial” means any clinical study of a
pharmaceutical product on human subjects commenced after receipt of Regulatory
Approval in a territory of such pharmaceutical product for the purpose of
satisfying a condition imposed by a Regulatory Health Authority to obtain
Regulatory Approval, or marketing the pharmaceutical product in that territory,
and not for the purpose of obtaining initial Regulatory Approval of such
pharmaceutical product.  For clarity, Phase 4 Clinical Trials shall be
considered a part of Commercialization.

Section 1.86    “Pro-Rata Percentage” shall have the meaning assigned in Section
2.06(b)(i).

Section 1.87    “Regulatory Approval” means any and all approvals (including
without limitation pricing and reimbursement approvals), product or
establishment licenses, registrations, or authorizations of any regional,
federal, state, or local Regulatory Health Authority, department,





9

--------------------------------------------------------------------------------

 

 

bureau, or other governmental entity, necessary to commercially distribute, sell
or market a Licensed Product in a regulatory jurisdiction, including, where
applicable, (a) pricing or reimbursement approval in such jurisdiction, (b) pre-
and post-approval marketing authorizations (including any prerequisite
Manufacturing approval or authorization related thereto), (c) labeling approval
and (d) technical, medical and scientific licenses.

Section 1.88    “Regulatory Authority” means any court or government body,
whether national, supra-national, federal, state, local, foreign or provincial,
including any political subdivision thereof, including any department,
commission, board, bureau, agency, or other regulatory or administrative
governmental authority or instrumentality, and further including any
quasi-governmental Person or entity exercising the functions of any of these.

Section 1.89   “Regulatory Documentation” means all applications, registrations,
licenses, authorizations and approvals, all correspondence submitted to or
received from Regulatory Health Authorities (including minutes and official
contact reports relating to any communications with any Regulatory Health
Authority) and all supporting documents, including documentation arising in the
course of all clinical studies and tests, in each case relating to any Licensed
Compounds or Licensed Products, including all INDs, Regulatory Approvals,
regulatory drug lists, advertising and promotion documents, adverse event files
and complaint files.

Section 1.90    “Regulatory Exclusivity” means any exclusive marketing rights or
data exclusivity rights conferred by any Regulatory Health Authority with
respect to a Licensed Product other than Patents, including, without limitation,
rights conferred in the U.S. under the Hatch- Waxman Act or the FDA
Modernization Act of 1997 (including pediatric exclusivity), orphan drug
exclusivity, or rights similar thereto outside the U.S.

Section 1.91   “Regulatory Health Authority” means any applicable national (for
example, FDA or CFDA), supranational, regional, state, provincial or local
regulatory health authority, department, bureau, commission, council, or other
government entity regulating or otherwise exercising authority with respect to
the Exploitation of Licensed Compounds or Licensed Products in the Territory
pursuant to the terms and conditions of this Agreement, including any such
entity involved in the granting of Regulatory Approval for pharmaceutical
products.

Section 1.92    “Review Period” shall have the meaning assigned in Section 7.07.

Section 1.93    “ROFN Product” shall have the meaning assigned in Section 2.11.

Section 1.94    “Safety Agreement” shall have the meaning assigned in ‎Section
4.06(a).

Section 1.95    “Senior Executives” means (a) the Chief Executive Officer  of
Ardelyx and (b) the Chief Executive Officer  of FOSUN.  A Party shall be
entitled, effective upon written notice thereof to the other Party, to designate
one of its other representatives having equivalent seniority and experience to
replace such foregoing representative as that Party’s Senior Executive for the
purpose of this Agreement.

Section 1.96    “Sole Invention Patent” shall mean any Patent claiming any
invention within the Sole Program Know-How.

 

 



10

--------------------------------------------------------------------------------

 

 

Section 1.97    “Sole Program Know-How” shall have the meaning assigned in
Section 8.02(a).

Section 1.98    “Specifications” means the specifications applicable to the
Manufacture, packaging and labeling of Licensed Compound or Licensed Products in
effect at a given time.

Section 1.99    “Sublicensee” shall have the meaning assigned in Section 2.02.

Section 1.100 “Tax” means any form of tax or taxation, levy, duty, charge,
social security charge, contribution or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, a Tax Authority.

Section 1.101  “Tax Authority” means any government, state or municipality, or
any local, state, federal or other fiscal, revenue, customs, or excise
authority, body or official anywhere in the world, authorized to levy Tax.

Section 1.102  “Term” shall have the meaning assigned in ‎Section 11.01.

Section 1.103  “Territory” means People’s Republic of China, including Hong Kong
and Macao.

Section 1.104 “Third Party” means any Person other than Ardelyx or FOSUN, or
their respective Affiliates.

Section 1.105  “Third Party Claims” shall have the meaning assigned in Section
12.01(a).

Section 1.106  “Third Party Compensation” shall have the meaning assigned in
Section 6.04(f).

Section 1.107 “Trademark” means any trademark, trade name, service mark, service
name, brand, domain name, trade dress, logo, slogan or other indicia of origin
or ownership, including the goodwill and activities associated with each of the
foregoing.

Section 1.108  “Transfer Price” means  with respect to the Licensed Compound,
the Licensed Product and the placebo supplied by Ardelyx for [***]

Section 1.109 “ U.S. GAAP” means United States Generally Accepted Accounting
Principles, consistently applied.

Section 1.110  “Valid Claim” means (a) a claim of an issued and unexpired Patent
within the Licensed Patents, Ardelyx [***] Patents, Joint Patents or [***], as
applicable, that has not been held unpatentable, invalid, or unenforceable by a
court or other government agency of competent jurisdiction in an unappealable
decision or has not been admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer, or otherwise or (b) a claim of a pending
patent application within the Licensed Patents, Ardelyx [***] Patents, Joints
Patents or [***], as applicable, that has not been abandoned, finally rejected
or expired without the possibility of appeal or re-filing.





11

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 1.111  “Written Disclosure” shall have the meaning assigned in Section
10.02.

Section 1.112  Construction. Except where the context requires otherwise,
whenever used in this Agreement, the singular includes the plural, the plural
includes the singular, the use of any gender is applicable to all genders and
the word “or” has the inclusive meaning represented by the phrase
“and/or”.  Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days.  The term “including” or
“includes” as used in this Agreement means including, without limiting the
generality of any description preceding such term.  The article, section, and
subsection headings contained in this Agreement are for the purposes of
convenience only and are not intended to define or limit the contents of such
articles, sections, and subsections.  The wording of this Agreement shall be
deemed to be the wording mutually chosen by the Parties and no rule of strict
construction shall be applied against any Party.

ARTICLE II.

 GRANT OF RIGHTS AND LICENSES; EXCLUSIVITY

Section 2.01    Licenses to FOSUN.

(a)        Subject to the terms of this Agreement, Ardelyx grants to FOSUN an
exclusive (including with regard to Ardelyx and its Affiliates, except with
respect to the retained rights set forth in ‎Section 2.04 below) right and
license under the (i) Licensed Technology, (ii) Ardelyx’s rights in the Joint
Technology and (iii) Ardelyx [***] Technology to Develop, have Developed,
Commercialize (but not Manufacture), have Commercialized (but not have
Manufactured), including without limitation package, have packaged and import
the Licensed Products in the Field and in the Territory.

(b)        Subject to the terms of this Agreement, Ardelyx grants to FOSUN a
non-exclusive right and license under the (i) Licensed Technology, (ii)
Ardelyx’s rights in the Joint Technology, and (iii) Ardelyx [***] Technology to
Manufacture and to have Manufactured Licensed Product (but not Licensed
Compound) within or outside of the Territory, for the sole purpose of Developing
and Commercializing the Licensed Product in the Field and in the Territory.

Section 2.02    Sublicenses.  FOSUN shall have the right to grant sublicenses,
through multiple tiers of sublicenses, under the licenses granted to FOSUN under
Section 2.01, to its Affiliates without the prior written consent of Ardelyx,
and to any other Person with the prior written consent of Ardelyx, such consent
not to be unreasonably withheld.  Where FOSUN or its Affiliates grants such
sublicense to a Person that is not an Affiliate of FOSUN, and such Person is not
a Distributor, such Person shall be a “Sublicensee” for the purposes of this
Agreement, and any Person to which a Sublicensee grants a further sublicense
shall also be a Sublicensee; provided,  however, that any Person that (a) is
granted a sublicense under the license granted to FOSUN pursuant to Section 2.01
solely to enable such Person to provide development services or contract
manufacturing services for FOSUN, its Affiliates or Sublicensees, and (b) does
not have the right to distribute, market or sell the Licensed Products shall not
be a “Sublicensee” for purposes of this Agreement. FOSUN, its Affiliates and its
Sublicensees shall ensure that all Persons to which they grant sublicenses
comply with all terms and conditions of this Agreement.  FOSUN shall remain
liable for any action or failure to act by any Sublicensee, or any other Party
that is granted a sublicense under the licenses granted in Section 2.01 by
FOSUN, its Affiliates or its Sublicensees,





12

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

if such action or failure to act by the Sublicensee would have constituted a
breach of this Agreement if such action or failure were committed by
FOSUN.  Without limiting the foregoing, FOSUN shall obtain rights and licenses
from its Affiliates (but only to the extent that such Affiliates are FOSUN’s
Sublicensees hereunder) and Sublicensees as necessary to enable FOSUN to grant
to Ardelyx rights and licenses under Patents and Know-How Controlled by such
Affiliates and Sublicensees to the same extent as FOSUN grants to Ardelyx
pursuant to this Agreement under FOSUN Sole Invention Patents, Sole Program
Know-How owned by FOSUN, FOSUN’s interest in the Joint Technology and FOSUN
[***] Technology, including without limitation the licenses and rights granted
to Ardelyx pursuant to Section 2.05 and Article XI.  FOSUN shall remain liable
for any action or failure to act by any Sublicensee, or any other Party that is
granted a sublicense under the licenses granted in Section 2.01 by FOSUN, its
Affiliates or its Sublicensees, if such action or failure to act by the
Sublicensee would have constituted a breach of this Agreement if such action or
failure were committed by FOSUN.

For clarity, Ardelyx currently expects to enter into additional license
agreements for the further development and commercialization of tenapanor
outside of the Territory, and the provisions of this Agreement relating to
certain Intellectual Property Controlled by FOSUN, its Sublicensees or
Affiliates, or by Ardelyx, its licensees or Affiliates are intended to [***] to
Intellectual Property that [***] with respect to Intellectual Property that
[***].

Section 2.03   Distributorships.  FOSUN shall have the right, in its sole
discretion, to appoint its Affiliates, and FOSUN, its Affiliates and its
Sublicensees shall have the right, in their sole discretion, to appoint any
other Persons in the Territory to distribute, market and sell the Licensed
Products in the Territory, with or without packaging rights. In circumstances
where such appointed Person purchases its requirements of Licensed Products from
FOSUN, its Affiliates or its Sublicensees, but does not otherwise make any
royalty or other payment to FOSUN, its Affiliates or its Sublicensees with
respect to Intellectual Property Rights, and where such Person is not an
Affiliate of FOSUN and neither FOSUN nor any of its Affiliates shares in the
profits from, or has an equivalent interest in the proceeds from, the sale of
Licensed Products by such Person, that Person shall be a “Distributor” for
purposes of this Agreement.  The term “packaging rights” in this ‎Section 2.03
shall mean the right for the Distributor to package Licensed Products supplied
in unpackaged bulk form into individual ready-for-sale packs.  FOSUN shall
ensure that its legal contracts with its Distributors restrict such Distributor
from selling or exporting the Licensed Product out of the Territory.   FOSUN
shall remain liable for any action or failure to act by the Distributor, if such
action or failure to act by the Distributor would have constituted a breach of
this Agreement if such action or failure were committed by FOSUN.

Section 2.04   Rights Retained by Ardelyx. Notwithstanding the foregoing,
Ardelyx retains the right under (a) the Licensed Technology, (b) Ardelyx’s
rights in the Joint Technology and (c) Ardelyx [***] Technology to Exploit the
Licensed Compounds and the Licensed Products outside the Field and in the
Territory or outside the Territory and to conduct any other activities expressly
assigned to Ardelyx under this Agreement, including the Manufacturing of the
Licensed Compound and the Licensed Products.

Section 2.05   License to Ardelyx.  FOSUN grants to Ardelyx an exclusive, fully
paid, royalty free, sublicensable, irrevocable license under the FOSUN [***]
Technology, any Sole Program Know-How owned by FOSUN, the FOSUN Sole Invention
Patents, and FOSUN’s





13

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

interest in the Joint Technology to Exploit the Licensed Compounds and Licensed
Products outside the Field and in the Territory or outside the Territory.

Section 2.06    Use of Data.

(a)        Ardelyx shall grant and hereby grants to FOSUN, and shall use
Commercially Reasonably Efforts to cause its Affiliates and Sublicensees to
grant to FOSUN, a fully paid, royalty free, irrevocable, worldwide,
sublicensable, non-exclusive license under such Party’s right, interest and
title in, to and under any data, results and information regarding the use of
the Licensed Product to treat (i) [***], or (ii) [***] that may be may generated
by Ardelyx, its Affiliates or Sublicensees solely for the purpose of allowing
FOSUN to Develop,  Manufacture (Licensed Product, but not Licensed Compound),
and/or Commercialize the Licensed Product, in the Field and in the Territory,
and to Manufacture and to have Manufactured Licensed Product (but not Licensed
Compound) outside of the Territory.

(b)        If Ardelyx, its Affiliates or licensees,  plan to conduct any other
clinical trial of a Licensed Product in the Field that is not otherwise a
clinical trial to support the Development of the Licensed Product for [***] (an
“Additional Study”), Ardelyx shall so notify FOSUN and present the proposed
design and projected costs of such Additional Study to FOSUN, and the following
shall apply:

(i)         If FOSUN agrees to co-fund such Additional Study, the Parties shall
prepare a budget for the associated costs of the Additional Study and FOSUN
shall bear a mutually agreed upon percentage of the associated costs [***] (such
percentage to be referred to as the “Pro-Rata Percentage”). If the Parties
cannot agree on the Pro-Rata Percentage allocation for FOSUN, then the
provisions of Section 2.06(b)(ii) shall apply as if FOSUN did not wish to
co-fund such Additional Study.  If FOSUN co-funds any Additional Study, all
resulting data would be available for use by FOSUN in connection with exercising
its rights under this Agreement;

(ii)       If FOSUN does not wish to co-fund such proposed Additional Study,
then Ardelyx shall be entitled to proceed with such Additional Study at its
cost.  In such case, FOSUN would have no rights to use any resulting data,
except with respect to safety information required to be filed with the
applicable Regulatory Authorities in any filings with Regulatory Authorities,
unless and until a Buy-In occurs as set forth in Section 2.06(c).

(c)        Buy-In Right.   Notwithstanding Section 2.06(b)(ii) above, at any
time, whether during the Additional Study, or after the conclusion of the
Additional Study, FOSUN shall have the right by written notice to Ardelyx to buy
in to co-funding any Additional Study for which FOSUN declined previously to
co-fund (the “Buy-In”) by (i) [***], and (ii) in order to compensation Ardelyx
for FOSUN’s delayed decision to co-fund the Additional Study, paying to Ardelyx 
[***] percent ([***]%) of the Pro-Rata Percentage of the [***] costs incurred to
conduct such Additional Study [***]. Upon any such Buy-In, FOSUN shall have the
rights with respect to such clinical trial or studies and the data arising
therefrom as set forth in Section 2.06(a).  If FOSUN elects a Buy-In, it shall
pay to Ardelyx the Buy-In amounts set forth in this Section 2.06(c)





14

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

within [***] ([***]) days after FOSUN notifies Ardelyx in writing that FOSUN is
exercising its right to Buy-In.

(d)        FOSUN shall grant and hereby grants to Ardelyx, and shall use cause
its Affiliates and Sublicensees to grant to Ardelyx,  a fully paid, royalty
free, irrevocable, worldwide, sublicensable, non-exclusive license under such
Party’s right, interest and title in, to and under any data, results and
information regarding the use of Licensed Products that may be may generated by
FOSUN, its Affiliates or Sublicensees solely for the purpose of allowing
Ardelyx, its Affiliates and Sublicensees to Develop,  Manufacture, and/or
Commercialize the Licensed Products outside of the Field in the Territory, or
outside of the Territory, whether or not in the Field.

Section 2.07    No Implied Rights.  This Agreement confers no right, license, or
interest by implication, estoppel, or otherwise under any Patents, Know-How, or
other Intellectual Property Rights of either Party except as expressly set forth
in this Agreement.  Each Party hereby expressly retains and reserves all rights
and interests with respect to Patents, Know-How, or other Intellectual Property
Rights not expressly granted to the other Party hereunder. Without limiting the
generality of the foregoing, no license or other rights are granted to FOSUN
under this Agreement to any compounds claimed or disclosed in any Ardelyx [***]
Patents or any Licensed Patents, other than the Licensed Compound.

Section 2.08    Exclusivity Term.  FOSUN’s exclusive licenses granted under
Section 2.01, shall expire with respect to each separate Licensed Product on the
date when FOSUN’s obligation to pay royalties with respect to such Licensed
Product expires pursuant to ‎Section 6.04(e).  Upon expiry of FOSUN’s exclusive
licenses with respect to a Licensed Product in the Territory, FOSUN’s exclusive
licenses with respect to such Licensed Product in the Territory shall become
non-exclusive, fully paid-up, perpetual and irrevocable and the Net Sales of
such Licensed Product in the Territory shall be excluded from the royalty
calculations under Section 6.04 (including the thresholds and ceilings).  FOSUN
and its Affiliates and Sublicensees shall be allowed to continue exercising
FOSUN’s exclusive rights under the licenses granted in Section 2.01 on a
non-exclusive basis in the Territory with no further consideration to Ardelyx.

Section 2.09   Right of Reference.  Each Party shall have access and a right of
reference to all data contained or referenced in any Regulatory Documents
(including any Regulatory Approvals) necessary for the Development, Manufacture
or Commercialization of the Licensed Product for the treatment of
hyperphosphatemia or irritable bowel syndrome with constipation.

Section 2.10    Exclusivity Covenant.

(a)        During the period starting on the [***] and continuing until the
earlier to occur of (i) [***] and (ii) [***] (such period, “Covenant Period 1”),
neither FOSUN nor any of its Affiliates shall, except as otherwise expressly
permitted in this Agreement, either by itself or through a Third Party, [***].
Notwithstanding the above, in the event that [***], FOSUN will not be in
violation of this Section 2.10(a); provided, that (i) [***] and (ii) [***]
during Covenant Period 1 or Covenant Period 2.

(b)        During the period starting on the Effective Date and continuing until
[***] (such period, “Covenant Period 2”), neither FOSUN nor any of its
Affiliates shall, except as otherwise





15

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

expressly permitted in this Agreement, either by itself or through a Third
Party, [***] in the Territory any Competitive Product [***]; provided that
[***]. Notwithstanding the above, in the event that [***] or a [***], the sale
or distribution of the Competitive Product by such Affiliate shall not be a
violation of this Section 2.10(b); provided, that, [***], and provided, further
that [***].

(c)        Notwithstanding the aforesaid, neither FOSUN’s nor any of FOSUN
Affiliates’ direct or indirect acquisition of or merger with, in whole or in
part, a Person (or group of companies) or the business of a Person (or group of
companies), which will become an Affiliate of FOSUN or controlled by FOSUN
immediately after closing of such acquisition or merger transaction, having any
activity contravening the covenant set forth above in this Section 2.10, shall
constitute a breach of such covenants by FOSUN, if, [***] FOSUN shall either (i)
provide Ardelyx with written notice of its, or its Affiliates’, as the case may
be, [***], or (ii) exercises its right to terminate this Agreement pursuant to
Section ‎11.02(b)(i), in which case such termination shall be effective [***]
([***]) days after Ardelyx’s receipt of a written notice of termination from
FOSUN.  In the event that FOSUN provides a written notice of its or its
Affiliates’ [***] pursuant to the above, then (X) FOSUN shall (or, as the case
may be, cause its relevant Affiliate to) diligently pursue [***], and in any
case, [***] after the closing of the acquisition or merger transaction under
which the relevant business was acquired, and (Y) neither FOSUN nor its
Affiliates, as the case may be, shall during such [***] ([***]) [***] period,
[***] the product in question, unless the product [***].  Notwithstanding the
foregoing,  FOSUN’s or any of FOSUN Affiliates’ [***] other than the acquisition
or merger transaction aforementioned shall not constitute a breach of the
covenants set forth above in this Section 2.10 by FOSUN, [***].  FOSUN shall,
notwithstanding anything to the contrary in this Section 2.10 (c), at all times
continue to be obligated to use Commercially Reasonable Efforts to Develop or
Commercialize Licensed Products in accordance with its obligations under and
subject to Section 4.03.

(d)        Notwithstanding the above, in the event that (i) [***], or (ii)
[***], then in the case of each of (i) and (ii), rather than exercising its
right of termination under this Agreement, FOSUN may [***] from Ardelyx such
that FOSUN may [***] impacted by [***] for [***] and the Parties shall negotiate
in good faith the terms under which the Ardelyx may [***], which may include
[***].

(e)        The words [***] and all variations thereof included in this Section
2.10 with reference to a Competitive Product shall include the activities
described in the [***], but with such activities being with respect to a
Competitive Product rather than with respect to Licensed Product as set forth in
the definition.

(f)        The Parties agree that the restrictions contained in this Section
‎2.10 are reasonable and necessary for the protection of the Parties’ and their
Affiliates’ respective confidential information and business, that such
restrictions are reasonable in all the circumstances and that the Parties would
not have entered into this Agreement without the protections afforded to them
under this Section ‎2.10.

Section 2.11   Right of First Negotiation.  During the Term, if Ardelyx decides
to Develop and/or Commercialize outside of the Field in the Territory, a
pharmaceutical preparation, composition and/or formulation in a form suitable
for human application containing the Licensed





16

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Compound as an active ingredient (a “ROFN Product”) or is willing to grant a
Third Party a license under the Licensed Technology, Ardelyx’s rights in the
Joint Technology and/or Ardelyx [***] Technology to Develop and/or Commercialize
such ROFN Product in the Territory (“Ardelyx License”), Ardelyx shall inform
FOSUN by written notice of its intention as such, and shall provide FOSUN with
[***] of the ROFN Product, and shall negotiate exclusively with FOSUN for a
period of up to [***] ([***]) days (“Negotiation Period”). FOSUN may notify
Ardelyx by way of a letter of acceptance that it wishes to collaborate with
Ardelyx to engage in the Development or Commercialization activities of such
ROFN Product in the Territory, or to enter into an agreement for an Ardelyx
License. If Ardelyx and FOSUN cannot reach mutually agreeable terms and
conditions of an Ardelyx License during the Negotiation Period, then Ardelyx
shall be free to Develop and/or Commercialize the ROFN Product in the Territory
outside of the Field, or negotiate and enter into an Ardelyx License with a
Third Party [***].

ARTICLE III.

 COLLABORATION GOVERNANCE; DEVELOPMENT AND COMMERCIALIZATION PLANS

Section 3.01   Steering Committee.  Ardelyx and FOSUN shall establish a steering
committee in accordance with this Article III (the “SC”).  The SC shall remain
in effect as from the Effective Date through the Term, or until such earlier
date, as Ardelyx, in its sole discretion, determines to terminate its membership
in the SC.   The SC shall serve as a forum for discussing and sharing
Information and Materials; discussing strategy regarding the Development of the
Licensed Products, among other activities.   FOSUN shall submit to the SC all
results from the Bridging Studies and any other clinical trials that FOSUN shall
conduct in the Territory as soon as reasonably practicable after completion, but
in any event within a time frame sufficient to enable Ardelyx to meet any
obligations that it may have regarding such clinical trial results and the
disclosure thereof, including those obligations it may have under any Applicable
Law or the rules and regulations of any Governmental Body.  At a minimum, FOSUN
shall provide a summary in English of each final report of each clinical trial
to the SC, within [***] ([***]) days after finalization of the clinical trial
report.  The summary shall contain such information as Ardelyx shall reasonably
request.

Section 3.02    Composition of the SC.  Each Party shall appoint [***] ([***])
representatives as its voting members of the SC. The first meeting of the SC
shall be held within [***] ([***]) days of the Effective Date.   The SC shall be
chaired by a representative of [***].  The chairperson shall be responsible for
calling meetings, setting the agenda, circulating the agenda at least [***]
([***]) days prior to each meeting and distributing minutes of the meetings
within [***] ([***]) days following such meetings, but will not otherwise have
any greater power or authority than any other member of the SC.  The chairperson
shall coordinate with each Party to schedule each SC meeting at least [***]
([***]) months in advance of such meeting, or – with regard to meetings that are
called for on shorter notice – as early as reasonably practicable in advance of
such meeting. Each Party shall disclose to the chairperson any proposed agenda
items, along with appropriate Information and Materials at least [***] ([***])
Business Days in advance of each meeting of the SC (or – with regard to meetings
that are called for on shorter notice – as early as reasonably practicable in
advance of such meeting).  The chairperson shall not reject any proposed agenda
items. All of the members of the SC shall have such expertise as appropriate to
the activities of the SC.  Each Party may replace its members of the SC upon
written notice to the





17

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

other Party and shall replace its members as the expertise required by the SC
changes over time and as the Licensed Products advance through Development;
[***]. From time to time, the SC may invite non-voting personnel of either Party
having formulation, Manufacturing, Commercialization, marketing or other
expertise to participate in discussions of the SC.  An alternate voting member
designated by a Party may serve temporarily in the absence of a permanent voting
member appointed by such Party, and either Party may also designate one or more
non-voting consultants to such Party who are under written obligations of
confidentiality to such Party as SC observers who may attend the SC meetings in
an observational capacity only.

Section 3.03   Commercialization Plan.  The SC shall be responsible for the
approval of the first commercialization plan prepared for each Licensed
Product.  Each such commercialization plan shall govern the launch of the
Licensed Product and the Commercialization of the Licensed Product for at least
[***] ([***]) months following such launch (“Commercialization Plan”), and each
Commercialization Plan shall set forth the commercialization budget describing
the costs and expenses relating to the Commercialization of the Licensed Product
during the relevant period (“Commercialization Budget”).  Within [***] ([***])
months after the [***], FOSUN shall submit the initial Commercialization Plan
and Commercialization Budget for the relevant Licensed Product to the SC for
approval.  The initial Commercialization Plan shall include, the following,
among other things, (a) a requirement that during launch and for the first [***]
([***]) months following the First Commercial Sale of the first Licensed
Product, that FOSUN shall use [***], and (b) specific plans as to [***]. After
the approval of the first Commercialization Plan and Commercialization Budget,
the SC will review the Commercialization Plan and Commercialization Budget and
the current status of the Commercialization activities at least [***] ([***])
times per year, and will amend the Commercialization Plan and Commercialization
Budget as necessary pursuant to review.  The SC will approve any material
changes to the Commercialization Budget.

Section 3.04    Meetings of the SC.  The SC shall hold meetings at such times
and places as shall be determined by a majority of the entire membership of the
committee, but in no event shall such meetings be held less frequently than once
every [***] ([***]) months through the first [***] ([***]) years following the
First Commercial Sale of each Licensed Product in the Territory.  Meetings of
the SC will alternate between the offices of the Parties, unless otherwise
agreed upon by the members of the SC, or may be held via internet,
telephonically or by videoconference; provided that at least one 1 meeting per
year shall be held in person until [***] ([***]) years following the First
Commercial Sale of each Licensed Product in the Territory.  Thereafter, the SC
may determine how frequently to require meetings of the SC and how frequently to
require in person meetings of the SC.   Meetings of the SC will be effective if
at least two (2) representatives of each Party are in attendance or
participating in the meeting.  Each Party will be responsible for the expenses
incurred in connection with its employees, consultants and its members of the SC
attending or otherwise participating in SC meetings.

Section 3.05    SC Decision Making.  The SC shall make decisions within its
remit only by [***].  In the event that [***] on a matter before it for decision
within [***] ([***]) days after the matter was first considered by it, then
[***] shall have the final decision making authority except for decisions that
(a) [***] (i) [***] or (ii) [***], or (b) [***], with respect to which
decisions, [***] shall have the right to refer such matter to the Senior
Executives, who shall meet





18

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(in person, via internet, telephonically or by videoconference) to resolve the
matter within [***] ([***]) days  of such referral.

ARTICLE IV.

 GENERAL PROVISIONS ON DEVELOPMENT AND COMMERCIALIZATION

Section 4.01   Record Keeping.  Each Party shall maintain, or cause to be
maintained, records of its activities under this Agreement in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes,
which shall be complete and accurate and shall fully and properly reflect all
work done and results achieved in the performance of its activities hereunder,
which shall record only such activities and shall not include or be commingled
with records of activities outside the scope of this Agreement, and which shall
be retained by such Party for at least [***] ([***]) years after the termination
of this Agreement, or for such longer period as may be required by Applicable
Laws.  Each Party shall have the right, during normal business hours and upon
reasonable prior notice to the other Party, to inspect and copy any such records
of such other Party.

Section 4.02   Conduct of Certain Development Activities.    Any clinical
trial(s) and other Development studies that are commenced in the Territory after
the Effective Date to support Regulatory Approval of the Licensed Products in
the Territory will be conducted solely by FOSUN; provided,  however, Ardelyx may
sponsor or co-sponsor such clinical studies pursuant to the Applicable Law of
the Regulatory Health Authority of the Territory, in which case Ardelyx shall
use Commercially Reasonable Efforts to cooperate with FOSUN to conduct such
clinical trials in the Territory.  Notwithstanding anything to the contrary, all
clinical trials in the Territory conducted in accordance with this Agreement
shall be [***] and [***] of [***]’s cooperation and assistance.

Section 4.03    Diligence Obligations.

(a)        FOSUN shall use Commercially Reasonable Efforts at its own cost and
expense to carry out its activities under this Agreement to develop (including
to seek Regulatory Approval in the Territory), Manufacture (as set forth herein)
and Commercialize the Licensed Product in the Territory for the indication of
hyperphosphatemia related to chronic kidney disease and for irritable bowel
syndrome with constipation.  FOSUN shall act reasonably in preparing the
Commercialization Plans, and any amendments thereto, including the corresponding
Commercialization Budgets each of which shall be consistent with the obligation
to use Commercially Reasonable Efforts as set forth herein. For purposes of this
Section 4.03(a) the Parties agree that in order to demonstrate that it has
utilized Commercially Reasonable Efforts as required under this Section 4.03(a),
FOSUN shall meet the following timelines and other objectives [***] with respect
to each of the indications of hyperphosphatemia related to chronic kidney
disease and irritable bowel syndrome:

(i)        [***] provided that all necessary documents for the [***] have been
provided by Ardelyx;

(ii)       [***] following [***];





19

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(iii)      [***] within [***] ([***]) months after [***];

(iv)      [***] within [***] ([***]) months following completion of [***];

(v)       [***] within [***] ([***]) months after receipt of [***];

(vi)      [***] and for the first [***] ([***]) [***];

(vii)     [***] in the first [***] ([***]) months shall [***] of FOSUN’s [***]
in the Territory; and

(viii)    Each [***] for each Licensed Product shall not be less than [***] for
such Licensed Product for [***] following the [***].

(b)        If FOSUN fails to fulfill its obligations within certain period under
Section 4.03(a),  the Parities agree to extend another [***] ([***]) months of
such period for FOSUN to achieve such objectives. If  FOSUN fails to achieve the
specific objectives within the extended periods, or if FOSUN fails to meet its
obligations generally under Section 4.03(a),  then Ardelyx may exercise its
rights under Section 13.02 or proceed directly to exercise its rights under
Section 11.02(a) (subject to the provisions set forth therein), at Ardelyx’s
sole discretion.

Section 4.04    Reports of Development Activities.  FOSUN shall report on the
Development activities of the Licensed Product undertaken by it at each meeting
of the SC.  The Development reports shall include a reasonably detailed summary
of all results, data and material inventions, if any, obtained from such
Development activities.  In addition, FOSUN shall, at its own expense, make
appropriate scientific and regulatory personnel available to Ardelyx, either by
telephone or in person as the Parties may mutually agree, as reasonably required
to keep Ardelyx informed of Development activities conducted by FOSUN.

Section 4.05    Regulatory Matters.

(a)        To the extent permitted under Applicable Law, FOSUN shall be the
marketing authorization holder for the Licensed Products in the Field in the
Territory.  If it is determined during the Term that pursuant to Applicable Law
the Parties are not able to operate under the terms of this Section 4.05, then
Ardelyx shall be the marketing authorization or imported drug license holder of
the Licensed Products.  Notwithstanding the foregoing sentence, however, Ardelyx
shall not have any right to Develop and/or Commercialize the Licensed Product in
the Field in the Territory.  FOSUN shall reimburse Ardelyx for any and all costs
(internal and external) that Ardelyx may incur in being the marketing
authorization or imported drug license holder, if so required by Applicable Law.

(b)        FOSUN shall be solely responsible for preparing, filing and
submitting all Regulatory Documents related to the Licensed Compounds and
Licensed Products with the Regulatory Health Authority in the Territory,
including all applications for Regulatory Approval.  FOSUN shall own any and all
applications for Regulatory Approvals, the Regulatory Approvals, and other
regulatory filings related to the Licensed Compounds and Licensed Products,
which will be held in the name of FOSUN.  FOSUN shall also be solely responsible
for providing, in the format required by the applicable Regulatory Health
Authorities, the data and information required





20

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

to be submitted to such Regulatory Health Authorities for Regulatory Approval of
the Licensed Products in the Territory, including without limitation data from
all clinical trials and all Manufacturing and controls information required for
Regulatory Approval of such Licensed Product by the Regulatory Health
Authorities in the Territory.  FOSUN shall, subject to Section 4.03(a), use
Commercially Reasonable Efforts to obtain Regulatory Approval for Licensed
Products in the Territory.

(c)        During the Term, FOSUN shall report to Ardelyx regarding the status
of each pending or proposed IND equivalent application or Drug Approval
Application covering a Licensed Product in the Territory.

(d)        FOSUN shall notify Ardelyx of any request for [***] and FOSUN shall
allow [***], in Ardelyx’s sole discretion.  The foregoing shall apply with
respect to [***].  FOSUN shall as soon as reasonably practicable furnish Ardelyx
with copies of all substantive correspondence FOSUN has had with any Regulatory
Health Authority, and contact reports concerning substantive conversations or
substantive meetings with any Regulatory Health Authority, in each case relating
to any such IND equivalent or Drug Approval Application.

Section 4.06    Adverse Event Reporting and Product Recall.

(a)        Each Party agrees to provide the other Party with the necessary
safety information required by Regulatory Health Authorities to comply with
Applicable Laws.  Ardelyx will hold the safety database for the Licensed
Compounds and the Licensed Products and FOSUN will provide safety information as
required by Applicable Laws, in a timely manner.  As promptly as possible
following the Effective Date, but no later than the commencement of the first
clinical trial by FOSUN in the Territory, the Parties will enter into a detailed
safety agreement (the “Safety Agreement”), governing, among other things,
appropriate adverse event reporting procedures relating to Licensed Products and
reflecting the provisions set forth above in this Section 4.06(a).  The Parties
shall also enter into a detailed pharmacovigilance agreement at such time as the
phase of Development of a Licensed Product by a Party, its Affiliates or
Sublicensees would make such an agreement necessary or advisable.

(b)        In the event that any government agency or authority issues or
requests a recall or takes similar action in connection with the Licensed
Compounds or the Licensed Products, or in the event either Party determines that
an event, incident or circumstance has occurred that may result in the need for
a recall or market withdrawal, the Party notified of or desiring such recall or
market withdrawal shall promptly advise the other Party thereof.

Section 4.07    General Provisions Regarding Commercialization.  FOSUN will
control and perform, itself or through its Affiliates, Sublicensees or
Distributors, the Commercialization of all Licensed Products in the Field
throughout the Territory and, as a result, shall, subject to Section 4.03(a), be
obligated and responsible for using Commercially Reasonable Efforts to carry out
Commercialization activities pursuant to each Commercialization Plan and in
accordance with each Commercialization Budget.  For the avoidance of doubt FOSUN
(or, as the case may be, its Affiliates or Sublicensees) shall book all of their
sales of each Licensed Product, coordinate the Manufacture and supply of all
Licensed Products required for Commercialization, invoice Third Parties
(including Distributors) that purchase Licensed Products from FOSUN (or its
Affiliates or





21

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Sublicensees), and collect payment for all Licensed Products sold by FOSUN (or
its Affiliates or Sublicensees).  Except to the extent otherwise described in
this Agreement, FOSUN will be solely responsible for, and will bear all costs
relating to, the Commercialization of the Licensed Products in the Territory.

ARTICLE V.

 MANUFACTURE AND SUPPLY

Section 5.01    Supply.

(a)        Ardelyx shall be responsible for supplying such quantities of
Licensed Compound and Licensed Product for use in the Development and
Commercialization of the Licensed Products under this Agreement as the Parties
shall agree to and document in the MSA discussed below  (the “API
Supply”).  Ardelyx shall also be responsible for supplying such quantities of
Licensed Product and placebos for FOSUN’s Development activities hereunder as
the Parties shall agree to and document in the MSA discussed below (the
“Development Supply”).  All API Supply and Development Supply delivered to FOSUN
shall be paid for by FOSUN at the Transfer Price. Ardelyx shall deliver such
quantities of API Supply to FOSUN for Development as the Parties shall agree.

(b)        Ardelyx shall continue to supply sufficient Licensed Product to FOSUN
for Commercialization, at the Transfer Price, until FOSUN notify Ardelyx in
accordance with the terms of the MSA to reduce or cease the supply  due to the
fact that (i) FOSUN is permitted under Applicable Law to Manufacture, or to have
Manufactured, Licensed Product for Commercialization on its own, (ii) FOSUN has
developed a commercial process for the Manufacture of the Licensed Product and
has scaled up that process to Manufacture the Licensed Product in such volumes
as reasonably take into account the anticipated demand for the Licensed Product
throughout the Territory, and (iii) FOSUN has completed all the necessary
regulatory procedures with CFDA to enable FOSUN to Manufacture commercial
supplies of the Licensed Product.  FOSUN shall use Commercially Reasonable
Efforts to complete all activities set forth in (i) through (iii) above.

(c)        The Parties agree and acknowledge that a separate manufacturing and
supply agreement (“MSA”) is required to be entered into between the Parties to
further govern the supply obligations undertaken by Ardelyx hereunder.  The
Parties shall also enter into a separate Quality Assurance Agreement (“QAA”)
that shall define the manufacturing and supply quality responsibilities of the
Parties for the Licensed Compound and the Licensed Product.  The MSA and the QAA
shall be negotiated in good faith between the Parties and be executed as
promptly as possible following the Effective Date.  The Parties’ objective is
that the MSA and the QAA shall be entered into as soon as possible and within
[***] ([***]) days of the Effective Date.

Section 5.02   Development Work.   Ardelyx covenants to FOSUN that it is and
will be capable of satisfying its obligations to supply Licensed Compound and
Licensed Product in the quantities and timeframes that are agreed to by the
Parties and set forth in the MSA. In the event that Ardelyx is required to
engage in any Development activities [***] for the purposes of (i) [***], and
(ii)  [***], then in any such event FOSUN shall reimburse Ardelyx for its
reasonable internal





22

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

costs, including its FTE costs,  and any and all external costs incurred by
Ardelyx in connection with completing such Development work.

Section 5.03   Material Transfer.  Ardelyx shall transfer and the SC shall
coordinate to transfer all Licensed Know-How, including, but not limited to all
dossiers for registration in US, that is necessary and/or useful to Develop,
have Developed, Manufacture,  have Manufactured, Commercialize, have
Commercialized the Licensed Product in the Territory to FOSUN.   Ardelyx shall
make such Licensed Know-How available to FOSUN within [***] ([***]) days after
the determination by the SC of the specific Licensed Know-How required.

Section 5.04   Manufacturing after Certain Terminations  If, after such time as
when FOSUN has assumed responsibility for the Manufacture of Licensed Products
and this Agreement is terminated, FOSUN shall, as soon as reasonably
practicable, provide to Ardelyx, if Ardelyx so requests, all Information and
Materials Controlled by FOSUN and relating specifically to the Licensed Product,
including without limitation development and manufacturing reports.  FOSUN shall
provide Ardelyx copies of all Regulatory Documentations sufficient to enable
Ardelyx to Manufacture and supply Ardelyx’s requirements of all Licensed
Products as promptly as possible thereafter.  At Ardelyx’s election, in addition
to its obligation set forth in Section 11.03(h) to seek to assign to Ardelyx
Third Party agreements with respect to the Manufacture of Licensed Product,
FOSUN shall transfer to Ardelyx any inventory of Licensed Compound and/or
Licensed Product that FOSUN has in its Control as of the effective date of such
foregoing termination (except for such quantities as FOSUN may need to retain
for reference purposes), and Ardelyx shall in consideration thereof pay to FOSUN
the Cost of Goods for such inventory. At all times, FOSUN shall provide
reasonable assistance to Ardelyx with respect to the transfer of Information and
Materials so as to permit Ardelyx to begin Manufacturing and supplying its
requirements of Licensed Product as soon as possible to minimize any disruption
in the continuity of supply.  FOSUN covenants to Ardelyx that any Third Party
agreements under which FOSUN engages such Third Party to manufacture Licensed
Products shall contain provisions regarding the allocation of Intellectual
Property Rights and rights in work product that are consistent with the terms of
this Agreement and will enable FOSUN to fulfill its obligations to Ardelyx under
this Section.

Section 5.05    Other Supply.  Notwithstanding anything to the contrary herein,
FOSUN shall not supply Licensed Compound or Licensed Products to any Third Party
for any Third Party use, other than to Develop and Commercialize Licensed
Products in compliance with this Agreement.  In addition, FOSUN shall not
license any Third Party (other than a Sublicensee or other sublicensee
consistent with the terms and conditions of this Agreement) to make or have made
Licensed Products, except to carry out the provisions of this Article V.  FOSUN
shall not Manufacture or have Manufactured Licensed Compound, nor shall FOSUN
authorize or license any Third Party to Manufacture or to have Manufactured
Licensed Compound.   FOSUN shall not purchase any Licensed Compound from any
party other than Ardelyx, and FOSUN shall not purchase any Licensed Product from
any party other than Ardelyx or a Third Party under written agreement with FOSUN
to Manufacture Licensed Product for sale to FOSUN, its Affiliates and/or its
Sublicensees.





23

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

ARTICLE VI.

 CONSIDERATION

Section 6.01    Upfront.  As payment for the rights and licenses granted to
FOSUN by Ardelyx under this Agreement, FOSUN shall pay to Ardelyx a
nonrefundable one-time upfront payment of twelve million U.S. dollars (U.S.
$12,000,000) within thirty (30) Business Days after the Effective Date.  The
upfront payment shall not be creditable against any other payments FOSUN is
obligated to make to Ardelyx under this Agreement.

 

Section 6.02    Milestone Payments.

(a)        FOSUN shall make the following one-time, nonrefundable milestone
payments to Ardelyx within [***] ([***]) Business Days following the first
achievement of each of the following milestone events for a Licensed Product,
subject to the limitations and additional provisions set forth below in this
Section 6.02:

Milestone Event for a Licensed Product

Milestone
Number

Milestone Payment

[***]

[***]

USD [***]

[***]

[***]

USD [***]

[***]

[***]

USD [***]

[***]

[***]

USD [***]

[***]

[***]

USD [***]

[***]

[***]

USD [***]

 

For the avoidance of doubt, [***].

(b)        Each of the milestones set forth in Section 6.02(a) is eligible to be
earned individually.

(c)        No payments pursuant to Section 6.02(a) shall be creditable against
any other payments FOSUN is obligated to make to Ardelyx under this Agreement.





24

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 6.03    Sales Related Milestones.

(a)        FOSUN shall make the following one-time, nonrefundable milestone
payments to Ardelyx within [***] ([***]) Business Days following the first
achievement of each of the following milestones, subject to the limitations and
additional provisions set forth below in this Section 6.03.

 

 

 

Milestone Event

Milestone Payment

[***]

[***] ([***]) USD

[***]

]Fifteen Million] ([***]) USD

[***]

[***] ([***]) USD

[***]

[***] ([***]) USD

 

(b)        Sales between FOSUN, its Affiliates and Sublicensees shall not be
subject to sales milestones hereunder.  Sales milestones shall be calculated on
FOSUN’s, its Affiliates’ and Sublicensees’ sales of the Licensed Products to a
Third Party, including Distributors (but excluding for the avoidance of doubt
Sublicensees).

(c)        In the event that more than one of the sales milestones set forth in
Section 6.03(a) are achieved in the same Calendar Year, the payment associated
with each sales milestone achieved in such Calendar Year shall be due and
payable by FOSUN to Ardelyx following the end of such Calendar Year.

(d)        No payments pursuant to Section 6.03(a) shall be creditable against
any other payments FOSUN is obligated to make to Ardelyx under this Agreement.

Section 6.04    Royalties.

(a)        Subject to the provisions set forth below in Section 6.04(c) through
Section 6.04(f), and Section 6.05, FOSUN shall pay to Ardelyx a royalty on
aggregate Annual Net Sales of the Licensed Products made by FOSUN, its
Affiliates, or its Sublicensees at the following rate:





25

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Range of Annual Net Sales

Royalty Rate

[***]

[***]%

[***]

[***]%

[***]

[***]%

[***]

[***]%

 

Each Royalty Rate set forth in the table above shall apply only to that portion
of the Net Sales in the Territory during a given Calendar Year that falls within
the indicated range. For illustration purposes only, if Annual Net Sales in the
Territory during a Calendar Year is $[***], then the aggregate royalties payable
with respect thereto will be $[***], with calculation as follows:  (i) $[***]
multiplied by [***]% = $[***], plus (ii) $[***] multiplied by [***]% = $[***],
plus (iii) $[***] multiplied by [***]% = $[***], and plus(iv) $[***] multiplied
by [***]% = $[***].

(b)        Sales between FOSUN, its Affiliates and Sublicensees shall not be
subject to royalties hereunder.  Royalties shall be calculated on FOSUN’s, its
Affiliates’ and Sublicensees’ sales of the Licensed Products to a Third Party,
including Distributors (but excluding for the avoidance of doubt Sublicensees).

(c)        If, at any time, (i) a Generic Product receives Regulatory Approval
in the Territory and (ii) the aggregate number of units of the relevant Licensed
Product sold in the Territory in a given Calendar Year (after the first Calendar
Year in which the Generic Product is sold in the Territory) decrease by more
than [***] percent ([***]%) compared to the Calendar Year immediately preceding
the first Calendar Year in which the Generic Product is sold, then, the
royalties that would otherwise have been payable on Net Sales of such Licensed
Product in the Territory under this Agreement shall be reduced by [***] percent
([***]%) as from the first Calendar Year in which this Section 6.04(c) applies
and thereafter for so long as the aggregate number of units of the relevant
Licensed Product sold in a given Calendar Year are at least [***] percent
([***]%)  less than the number of units of such Licensed Product sold in the
Calendar Year immediately preceding the first Calendar Year in which the Generic
Product is sold.  The calculation of the royalty reduction under this Section
6.04(c) shall be conducted separately for each Licensed Product.

(d)        Any reductions set forth in Section 6.04(c) and Section 6.04(f) shall
be applied in the order in which the event triggering such reduction occurs,
provided that in no event shall, due to the cumulative reductions set out in
Section 6.04(c), and Section 6.04(f), the royalties that would otherwise have
been payable to Ardelyx under this Section 6.04 in a particular Calendar Quarter





26

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

be reduced by more than [***] percent ([***]%) of that which would be due
pursuant to Section 6.04(a).  [***]

(e)        FOSUN’s obligation to pay royalties due under this Section 6.04 shall
commence with respect to each separate Licensed Product, on the date of the
First Commercial Sale of such Licensed Product and shall expire with respect to
such Licensed Product, at the latest of: (i) the [***] anniversary of the First
Commercial Sale of such Licensed Product in the Territory, (ii) the date on
which there is no longer a Valid Claim that covers the Exploitation of the
Licensed Product or the Licensed Compound in the Territory, and (iii) the
expiration of all Regulatory Approvals for such Licensed Product in the
Territory.  At such time as FOSUN’s obligation to pay royalties under this
Section 6.04 have expired with respect to a Licensed Product, the license
granted to FOSUN under Section 2.01 shall automatically, and without further
action on the part of Ardelyx or FOSUN, become non-exclusive, fully-paid,
irrevocable and perpetual with respect to such Licensed Product and the Net
Sales of such Licensed Product shall be excluded from royalty calculations under
this Section 6.04 (including for purposes of applying thresholds and ceilings).
 Notwithstanding the foregoing,  FOSUN’s exclusivity to such Licensed Product
shall continue if FOSUN elects to keep paying the royalties as defined in this
Section 6.04 after the expiration of its obligation to pay royalties due.

(f)        If (i) [***] that it is necessary to obtain a license from any Third
Party in order to avoid infringement of such Third Party’s Patent in the
Territory, (ii) such Patent claims the [***], (iii) there are not any other
[***] alternatives available to avoid such infringement, and (iv) FOSUN is
required to pay to such Third Party a royalty, milestone payments or other
monetary compensation in consideration for the grant of such license (“Third
Party Compensation”), then, provided that Ardelyx has consented in writing to
the terms (including, without limitation, the payment terms) of the Third Party
license under which the Third Party Compensation is payable prior to the
execution of such Third Party license, for the period during which FOSUN owes
royalties to Ardelyx hereunder, the amounts that would otherwise have been
payable as royalties to Ardelyx under this Agreement shall be reduced by the
amount of all Third Party Compensation payable by or on behalf of FOSUN to such
Third Party. [***].  For the avoidance of doubt, provided that Ardelyx has
consented in writing to the terms (including, without limitation, the payment
terms) of the Third Party license under which the Third Party Compensation is
payable prior to the execution of such Third Party license, Ardelyx shall [***].

Section 6.05    Combination Products.  In the event Ardelyx is entitled to
receive royalties under this Agreement from any Licensed Product sold in the
form of a Combination Product in the Territory, then Net Sales for such
Combination Product will be calculated by multiplying the actual Net Sales of
such Combination Product in the Territory by the fraction A/(A+B), where A is
the standard sales price in the Territory of a Licensed Product, containing the
same amount of Licensed Compound as the sole active ingredient as the
Combination Product in question (a “Comparable Licensed Product”), if sold
separately, and B is the standard sales price in the Territory of the ready for
sale form of a product containing the same amount of the other therapeutically
active ingredient(s) in the Combination Product that are not Licensed Compounds
(the “Other Ingredients”), if sold separately.  If the Other Ingredients are not
sold separately in the Territory, Net Sales for the purpose of determining
royalties of the Combination Product shall be calculated by multiplying actual
Net Sales of such Combination Product by the fraction A/C where A is the
standard sales price in the Territory of a Comparable Licensed Product,





27

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

if sold separately, and C is the standard sales price of the Combination Product
in the Territory.  If a Comparable Licensed Product is not sold separately, Net
Sales for the purpose of determining royalties of the Combination Product shall
be calculated by multiplying actual Net Sales of such Combination Product by the
fraction (C-B)/C, where B is the standard sales price in the Territory of the
Other Ingredients and C is the standard sales price in the Territory of the
Combination Product.  For the purpose of the above, the standard sales price for
a Comparable Licensed Product and for each Other Ingredient shall be for a
quantity comparable to that used in the Combination Product in question and of
the same class, purity and potency.  If neither a Comparable Licensed Product
nor the Other Ingredients are sold separately in the Territory, Net Sales for
the purposes of determining royalties of such Combination Product shall be
determined by the Parties on the basis of a fair market value of such Comparable
Licensed Product and Other Ingredient to be negotiated by the Parties in good
faith, taking into account costs, overheads and profit of the relevant Licensed
Compound(s), the Other Ingredients and the Combination Product.  For purposes of
the calculations set forth in this Section 6.05, prior to the First Commercial
Sale of a Combination Product, the SC shall discuss the calculations set forth
herein, including the standard sale prices to be used in such calculation.

Section 6.06   Sales by Sublicensees.  In the event FOSUN grants sublicenses to
one or more Sublicensees to make or sell Licensed Products to the extent
permitted hereunder, such sublicenses shall include without limitation an
obligation for the Sublicensee to account for and report its Net Sales of such
Licensed Products on the same basis as if such sales were Net Sales by FOSUN,
and FOSUN shall pay royalties and sales milestones to Ardelyx as if the Net
Sales of the Sublicensee were Net Sales of FOSUN.

Section 6.07   Royalty Payments and Reports.  The royalties payable under
Section 6.04 shall be calculated quarterly as of the last day of March, June,
September and December respectively for the Calendar Quarter ending on that
date.  FOSUN shall deliver to Ardelyx a report summarizing the Net Sales of
Licensed Products during each Calendar Quarter following the First Commercial
Sale of a Licensed Product in the Territory.  A draft of such report shall be
provided within [***] days the end of each Calendar Quarter for which royalties
are due from FOSUN to allow Ardelyx to estimate its royalty payments from
FOSUN.  A final report shall be delivered within [***]  ([***]) Business Days
following the end of each Calendar Quarter . Any royalties payable to Ardelyx or
its designee under this Agreement shall be paid on the date that final report
for the Calendar Quarter is delivered to Ardelyx under this Section 6.07.

Section 6.08    Taxes.

(a)        The royalties, milestones and other amounts payable by FOSUN to
Ardelyx pursuant to this Agreement (“Payments”) shall not be reduced on account
of Taxes unless required by Applicable Laws. To the extent any payments made by
FOSUN pursuant to this Agreement become subject to withholding Taxes under
Applicable Laws, FOSUN shall deduct and withhold the amount of such Taxes for
the account of Ardelyx to the extent required by Applicable Laws; such amounts
payable to Ardelyx shall be reduced by the amount of withholding Taxes deducted
and withheld; and FOSUN shall pay the amounts of such Taxes to the proper
governmental authority in a timely manner and transmit to Ardelyx an official
tax certificate or other evidence of such tax obligations together with proof of
payment from the relevant governmental authority of all amounts deducted and
withheld sufficient to enable Ardelyx to claim such payment of Taxes.

 

 



28

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Any such withholding Taxes required under Applicable Laws to be paid or withheld
shall be an expense of, and borne solely by, Ardelyx. Except as provided in this
Section 6.08(a), all taxes or duties in connection with payments made by FOSUN
for Indirect Taxes, including any value added or similar tax or local tax or
surcharge on value added taxes and any import duty or fees, shall be borne by
FOSUN..  Notwithstanding the foregoing, if Ardelyx is entitled (whether under
any applicable tax treaty or otherwise under Applicable Laws) to a reduction in
the rate of, or the elimination of, withholding Tax, it may deliver to FOSUN or
the appropriate governmental authority (with the assistance of FOSUN to the
extent that this is reasonably required and is expressly requested in writing)
the prescribed forms necessary to reduce the applicable rate of withholding or
to relieve FOSUN of its obligation to withhold Tax, and FOSUN shall apply the
reduced rate of withholding, or dispense with withholding, as the case may be.
FOSUN agrees to take reasonable and lawful efforts to minimize such Taxes to
Ardelyx.  FOSUN shall cooperate with Ardelyx as reasonably requested in any
claim for refund or application to any Tax Authority.  If FOSUN intends to
withhold Tax from any Payment, FOSUN shall inform Ardelyx reasonably in advance
of making such Payment to permit Ardelyx an opportunity to provide any forms or
information or obtain any Tax Authority approval as may be available to reduce
or eliminate such withholding.

(b)        Tax Gross-up.  Notwithstanding anything to the contrary herein, if
(i) FOSUN redomiciles or assigns its rights or obligations under this Agreement,
(ii) as a result of such redomiciliation or assignment, FOSUN (or its assignee)
is required by Applicable Law to withhold taxes, or such redomiciliation or
assignment results in the imposition of Indirect Taxes that were not otherwise
applicable, from or in respect of any amount payable under this Agreement, and
(iii) such withholding taxes or Indirect Taxes exceed the amount of withholding
taxes or Indirect Taxes that would have been applicable but for such
redomiciliation or assignment, then any such amount payable to Ardelyx pursuant
to this Agreement shall be increased to take into account such withholding taxes
or Indirect Taxes as may be necessary so that, after making all required
withholdings (including withholdings on the additional amounts payable) and/or
paying such Indirect Taxes, as the case may be, Ardelyx receives an amount equal
to the sum it would have received had no such increased withholding been made
and no such Indirect Taxes had been imposed.  The obligation to pay additional
amounts pursuant to the preceding sentence shall not apply, however, to the
extent such increased withholding tax or Indirect Taxes would not have been
imposed but for the assignment by Ardelyx of its rights or obligations under
this Agreement or the redomiciliation of Ardelyx outside of the United States,
to the extent such assignment or redomiciliation occurs after the
redomiciliation or assignment by FOSUN described in the first sentence of this
Section 6.08(b). Solely for purposes of this Section 6.08(b), a Party’s
“domicile” shall include its jurisdiction of incorporation or tax residence and
a “redomiciliation” shall include a reincorporation or other action resulting in
a change in tax residence of the applicable Party or its assignee.

(c)        Notwithstanding anything to the contrary contained in this ‎Section
6.08 or elsewhere in this Agreement, the following shall apply with respect to
Indirect Taxes. If any Indirect Taxes are chargeable in respect of any Payments,
FOSUN shall be responsible for such Indirect Taxes and shall not reduce any
Payments due Ardelyx hereunder as a result of such Indirect Taxes.   FOSUN shall
pay such Indirect Taxes at the applicable rate in respect of any such Payments
following the receipt, where applicable, of an Indirect Taxes invoice issued by
Ardelyx in respect of those Payments, such Indirect Taxes to be payable on the
due date of the payment of





29

 

--------------------------------------------------------------------------------

 

 

the Payments to which such Indirect Taxes relate or at the time such Indirect
Taxes are required to be collected by Ardelyx, in the case of payment of
Indirect Taxes to Ardelyx.  The sum of the net amount received by Ardelyx and
the withholding income Tax levied by China Tax Authority discussed in Section
6.08(a) above for each payment shall not be less than the amount of the Upfront
and Milestone Payments set forth in Section 6.01, 6.02 and 6.03.The Parties
shall issue invoices for all goods and services supplied under this Agreement
consistent with Indirect Tax requirements, and to the extent any invoice is not
initially issued in an appropriate form, FOSUN shall promptly inform Ardelyx and
shall cooperate with Ardelyx to provide such information or assistance as may be
necessary to enable the issuance of such invoice consistent with Indirect Tax
requirements.

Section 6.09    Payments or Reports by Affiliates.  Any Payment required under
any provision of this Agreement to be made to Ardelyx or any report required to
be made by FOSUN shall be made by an Affiliate of FOSUN if such Affiliate is
designated by FOSUN as the appropriate payer or reporting entity.

Section 6.10    Mode of Payment.  All payments set forth in this ‎Article VI
shall be remitted by wire transfer to the bank account of Ardelyx as designated
in writing to FOSUN.

Section 6.11    Payment Currency.  All amounts payable and calculations under
this Agreement shall be in United States dollars. As applicable, Net Sales and
any adjustments to payments under this Agreement shall be translated into United
States dollars at an exchange rate determined by using the 30-day trailing
average of the daily Middle Exchange Rate for the renminbi of People’s Bank of
China (the central bank of the government of China) as published daily at
http://www.safe.gov.cn/wps/portal/english/Home.

Section 6.12    Imports.  For the avoidance of doubt, the Parties acknowledge
and agree that none of the milestones or royalties payable under this Agreement
are related to the license (or right) to import or any import of Licensed
Products.  FOSUN shall be responsible for any import clearance, including
payment of any import duties and similar charges, in connection with any
Licensed Products or Licensed Compounds transferred to FOSUN under this
Agreement.  The Parties shall co-operate in accordance with Applicable Laws to
ensure where permissible that no import duties are paid on imported
materials.  Where import duties are payable, the Parties shall co-operate to
ensure that the Party responsible for shipping values the materials in
accordance with Applicable Laws and minimizes where permissible any such duties
and any related import taxes that are not reclaimable from the relevant
authorities.

Section 6.13    Discounted Sales.  In the event that one or more Licensed
Products is included as part of a package of products offered to customers of
FOSUN, and discounts on packages including Licensed Products are offered
independently in the Territory, FOSUN shall not discount the price of the
Licensed Products sold as part of a package unreasonably compared to the
discount FOSUN offers on prices of the other products included in such package.





30

 

--------------------------------------------------------------------------------

 

 

ARTICLE VII.

 CONFIDENTIALITY

Section 7.01   Confidentiality.  The Parties agree that the Party receiving
Confidential Information disclosed by or on behalf of the other Party pursuant
to this Agreement shall, and shall cause its officers, directors, employees,
agents, Affiliates and Sublicensees and other Persons to which a sublicense is
granted, to, keep confidential and not publish or otherwise disclose or use for
any purpose other than to conduct its activities under this Agreement or
otherwise as expressly authorized by this Agreement any Confidential Information
furnished to it by or on behalf of the other Party pursuant to this Agreement.

Section 7.02    Exceptions.  Notwithstanding the foregoing, the obligations set
forth in ‎Section 7.01 shall not apply in respect of Confidential Information to
the extent that it can be established by the receiving Party that such
Confidential Information:

(a)        was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by or on behalf of the
other Party;

(b)        was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        was independently developed without use of the disclosing Party’s
information, as evidenced by contemporaneous written records;

(d)        became generally available to the public or otherwise part of the
public domain after its disclosure to the receiving Party and other than through
any act or omission of the receiving Party in breach of this Agreement; or

(e)        was disclosed to the receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the disclosing
Party not to disclose such information to others.

Section 7.03   Receipt of Third Party Information and Materials.  Neither Party
shall knowingly receive documents relating to Licensed Products or Licensed
Compounds under an obligation of confidentiality to Third Parties that requires
the Party receiving such documents to withhold access to the other Party without
such Party’s written consent.

Section 7.04   Authorized Disclosure.  Each Party may disclose Confidential
Information to the extent that such disclosure is:

(a)        required by law, order, or regulation of a government agency or a
court of competent jurisdiction, or by the rules of a securities exchange,
provided that the Party required to make such disclosure shall (i) give the
other Party reasonable advance notice of and an opportunity to comment on any
such required disclosure, (ii) if requested by the other Party, use Commercially
Reasonable Efforts to obtain protective orders or any available limitations on
or exemptions from such disclosure requirement where applicable and practicable;

 

 



31

 

--------------------------------------------------------------------------------

 

 

(b)        made to a patent office for the purposes of filing or enforcing a
Patent as permitted in this Agreement, provided,  however, that reasonable
measures shall be taken to assure confidential treatment of such information, to
the extent such protection is available;

(c)        made by a Party or its Affiliates, Distributors, Sublicensees or
other sublicensees to the Regulatory Health Authority for the purposes of any
filing, application or request for Regulatory Approval for Licensed Compounds or
Licensed Products as permitted in this Agreement;

(d)        made to advisors, actual or potential Third Party partners,
investors, licensees, sublicensees or acquirers of all or substantially all of
the assets to which this Agreement relates;

(e)        made by FOSUN or its Affiliates, Distributors, Sublicensees, or other
sublicensees to Third Parties as may be necessary or useful in connection with
the Exploitation of the Licensed Compounds or Licensed Products as contemplated
by this Agreement, including subcontracting or sublicensing transactions in
connection therewith; or

provided that with respect to disclosures as per subsection (d) and (e) or the
following sentence, the Party making such disclosures shall ensure that each
Third Party recipient is bound by obligations of confidentiality no less
restrictive than those contained in this Agreement and shall be liable to the
other Party for any breach of such confidentiality obligations by the relevant
recipient.  In addition (but without prejudice to) the above provisions, each
Party shall be entitled to disclose, under a binder of confidentiality
containing provisions as protective as those of this Article VII, Confidential
Information to any Third Party for the purpose of carrying out activities
authorized under this Agreement, including without limitation disclosures to
Sublicensees or other sublicensees.

Section 7.05    Survival.  This Article VII (other than ‎Section 7.03) shall
survive for a period of [***] ([***]) years following the termination or
expiration of the Agreement, provided that the First Commercial Sale of a
Licensed Product had commenced at the time this Agreement terminates or expires.
However, this Article VII (other than ‎Section 7.03) shall survive for a period
of [***] ([***]) years following the Effective Date of this Agreement, provided
that the First Commercial Sale of a Licensed Product had not commenced at the
time this Agreement terminates or expires.

Section 7.06   Termination of Prior Agreements.  This Agreement supersedes the
Confidentiality Agreement between Ardelyx and FOSUN dated as of February 23,
2017, (the “CDA”).  All Information and Materials exchanged between the Parties
under the CDA shall be deemed Confidential Information and shall be subject to
the terms of this Article VII, and shall be included within the definitions of
Licensed Technology and FOSUN [***] Technology, as applicable.

Section 7.07   Publications.  Except as required by law, each Party agrees that
it shall not publish or publicly present any information relating to Licensed
Compounds or Licensed Products, (a) without the opportunity for prior review by
the other Party and (b) other than in compliance with this ‎Section 7.07.  Each
Party shall provide to the other Party the opportunity to review any proposed
publications or presentations (including without limitation information to be
presented





32

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

verbally) that relate to Licensed Compounds or Licensed Products as early as
reasonably practical, but at least [***] ([***]) days prior to their intended
submission for publication or presentation and such submitting Party agrees,
upon written request from the other Party within the Review Period (as defined
below), not to submit such abstract or manuscript for publication or to make
such presentation until the other Party agrees, which agreement shall not be
unreasonably withheld.  The other Party shall have [***] ([***]) days after its
receipt of any such publication or presentation (the “Review Period”) to notify
the submitting Party in writing of any specific objections to the intended
publication or presentation.  Each Party shall, in any such publication or
presentation, delete from the proposed disclosure any Confidential Information
and Materials of the other Party.  Additionally, if the other Party notifies the
submitting Party within the Review Period that the other Party objects to such
disclosure on the basis that a patent application claiming information contained
in such disclosure should be filed prior to such disclosure, the submitting
Party agrees to reasonably delay disclosure of the relevant information, for up
to [***] ([***]) days after the other Party’s timely notification of its
objection as per the above, or until such application has been filed, if
earlier.  Once any such abstract or manuscript is accepted for publication, the
submitting Party will provide the other Party with a copy of the final version
of the manuscript or abstract.

ARTICLE VIII.

 OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

Section 8.01    Disclosure.  During the Term, the Parties shall promptly
disclose to one another all Joint Technology and Sole Program Know-How (whether
patentable or not).

Section 8.02    Ownership.

(a)        Inventorship of all inventions and other Know-How conceived or first
made in the course of activities performed after the Effective Date in the
course of the Parties’ performance under this Agreement shall be determined in
accordance with the laws of inventorship of the United States. Subject to the
licenses granted in Article II and to the other provisions of this Agreement,
all such inventions and other Know-How invented by employees or independent
contractors of one Party (“Sole Program Know-How”) shall be solely owned by the
inventing Party, and any inventions and Know-How that are invented jointly by
employees or independent contractors of each Party will be owned jointly by the
Parties (“Joint Know-How”).  For clarity, Ardelyx’s Development and
Commercialization of a Licensed Compound or Licensed Product outside of the
Field and/or outside of the Territory shall not be activities performed in the
course of Ardelyx’s performance under this Agreement, and any inventions and
other Know-How conceived or first made during the course of such Development and
Commercialization shall be Ardelyx [***] Technology rather than Sole Program
Know-How owned by Ardelyx.

(b)        To the extent permissible under Applicable Laws, each Party will
ensure that prior to conducting work on such Party’s behalf under this
Agreement, each employee and contractor is obligated by Applicable Law, or
written contract to (i) promptly disclosure to such Party of all inventions and
Know-How conceived or reduced to practice by such employee or contractor during
any performance under this Agreement, (ii) automatically assign to such Party
all right, title and interest in and to all such inventions and Know-How and all
Intellectual Property Rights therein, and (iii) adhere to similar obligations of
confidentiality as are set forth in this Agreement.  Each





33

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Party will require each employee and contractor conducting work on such Party’s
behalf under this Agreement to maintain records in sufficient detail and in a
good scientific manner appropriate for regulatory purposes and purposes of
pursuing Patent protection on inventions to properly reflect all work done.

Section 8.03    Prosecution and Maintenance of Patent Rights.

(a)        Ardelyx.  Ardelyx (or with respect to Ardelyx [***] Patents, Ardelyx
or its licensor) shall be primarily responsible for and control the worldwide
preparation, filing, prosecution (including without limitation conducting any
interferences, oppositions, reissue proceedings, reexaminations and patent term
extensions) and maintenance of Licensed Patents, Ardelyx [***] Patents and Joint
Patents (collectively, the “Ardelyx Controlled Patents”); provided that with
respect to all Ardelyx Controlled Patents, other than Ardelyx [***], Ardelyx
shall provide FOSUN with advance copies of, and a reasonable opportunity to
comment upon, proposed patent filings, related prosecution strategies and
proposed correspondence with patent officials, all to the extent in the
Territory and relating to any Ardelyx Controlled Patents (other than the Ardelyx
[***]), and will consider comments received from FOSUN with respect to such
proposed filings, strategies and correspondence in the Territory in good faith
and will not unreasonably reject such comments.  Ardelyx agrees to discuss in
good faith any changes reasonably requested by FOSUN to such filings, strategies
and correspondence in the Territory upon their being received.

(b)        FOSUN.  FOSUN shall be primarily responsible for and control the
worldwide preparation, filing, prosecution (including without limitation
conducting any interferences, oppositions, reissue proceedings, reexaminations
and patent term extensions) and maintenance of FOSUN Sole Invention Patents,
FOSUN [***] Patents (“FOSUN Controlled Patents”) using in-house patent attorneys
or counsel reasonably acceptable to Ardelyx; provided with respect to all FOSUN
Controlled Patents, other than FOSUN [***], that FOSUN shall provide Ardelyx
with advance copies of, and a reasonable opportunity to comment upon, proposed
patent filings, related prosecution strategies and proposed correspondence with
patent officials or other Third Parties relating to any FOSUN Sole Invention
Patents, and will consider comments received from Ardelyx with respect to such
proposed filings, strategies and correspondence in good faith and will not
unreasonably reject such comments.  FOSUN agrees to discuss in good faith any
changes reasonably requested by Ardelyx to such filings, strategies and
correspondence promptly upon their being received.  FOSUN agrees to implement
any such recommended changes with the goal of optimizing overall patent
protection for Licensed Compounds and Licensed Products, and Joint Technology.
In any event, FOSUN will not finally abandon any claims and will not limit any
claims that are specific to Licensed Compounds or Licensed Products without
Ardelyx’s prior written consent.

(c)        The Party responsible for prosecuting Patents pursuant to Section
8.03(a) or Section 8.03(b) shall provide all documentation it is required to
provide pursuant to such Sections so as to provide the other Party a reasonable
opportunity to review and comment thereon in advance of filing.  A Party
providing comments in accordance with Section 8.03(a) or Section 8.03(b) shall
provide such comments expeditiously and in any event in reasonably sufficient
time to meet any filing deadline communicated to it by the other Party that is
consistent with the preceding sentence.  The Party receiving any such patent
application and correspondence shall maintain such





34

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

information in confidence pursuant to Article VII, except (for the avoidance of
doubt) for patent applications that have been published and official
correspondence that is publicly available.

(d)        Other than as described in Section 8.04(c) below, after the Effective
Date, the Party prosecuting patent applications and maintaining Patents pursuant
to this Section 8.03 shall be solely responsible for all costs and expenses
associated with the filing, prosecution and maintenance of such Patents.

(e)        If FOSUN decides not to file, prosecute or maintain a FOSUN
Controlled Patent pursuant to Section 8.03(b), it shall give Ardelyx reasonable
notice to that effect sufficiently in advance of any deadline for any filing
with respect to such Patent to permit Ardelyx or its licensees in the
territories where FOSUN has decided not to file, prosecute or maintain the FOSUN
Controlled Patent to carry out such activity (but with respect to FOSUN [***]
Patents only to the extent that the Patent is a FOSUN [***] Patent).  After
receiving such notice, Ardelyx may elect by written notice to FOSUN within [***]
([***]) days after receiving such notice from FOSUN to file, prosecute and
maintain the relevant Patent, at its sole cost and expense.  For the avoidance
of doubt, where FOSUN is in receipt of an official action with a shortened
response deadline of [***] ([***]) days or less, FOSUN will communicate such
notice to Ardelyx as soon as possible and Ardelyx may make its election
(pursuant to the foregoing sentence) no later than [***] ([***]) days prior to
the deadline.  If Ardelyx does so elect, then FOSUN shall cooperate with Ardelyx
as necessary to enable Ardelyx to perform such acts as may be reasonably
necessary for Ardelyx to file, prosecute or maintain such Patent, including the
execution and filing of appropriate instruments and to facilitate the transition
of such patent activities to Ardelyx.

(f)        Each Party agrees to bring to the attention of the other Party any
Third Party Patent it discovers, or has discovered, and which relates to the
subject matter of this Agreement.

Section 8.04    Enforcement Rights.

(a)        Infringement by Third Parties in the Territory

(i)         The Party first having knowledge that any (x) Ardelyx Controlled
Patents or (y) FOSUN Controlled Patents, in each case, claiming or covering
inventions that are necessary or useful to Exploit a Licensed Compound or
Licensed Product, is infringed, or misappropriated by a Third Party, or
suspected of being infringed or misappropriated by a Third Party in the
Territory shall promptly notify the other Party thereof in writing.  Such notice
shall set forth the facts of that infringement, misappropriation, or suspected
infringement or misappropriation in reasonable detail.

(ii)       Ardelyx (or in the case of Ardelyx [***] Patents, Ardelyx and/or
Ardelyx’s licensee) shall have the first right, but not the obligation, to
institute, prosecute, and control any action or proceeding or negotiation of any
settlements at its expense with respect to any infringement of Ardelyx
Controlled Patents, by counsel of its own choice.  With respect to actions,
proceedings or settlements in the Territory, FOSUN shall have the right to
participate in such action or negotiations at its expense and be represented if
it so desires by counsel of its own choice.  If necessary, at Ardelyx’s
discretion, FOSUN agrees (i) in any such action in the Territory, and (ii) in
any such action outside of the Territory with





35

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

respect to a Joint Patent, to be joined as a party plaintiff and to give Ardelyx
(or Ardelyx’s licensee or licensor, as the case may be), reasonable assistance
and any needed authority to control, file, and to prosecute such action, at
Ardelyx’s or its licensee’s or licensor’s expense.  If Ardelyx or its licensee
or licensor, as the case may be, elects not to institute and prosecute an action
or proceeding or to conduct such negotiation to abate such infringement, within
a period of [***] ([***]) days after both Parties become aware of the
infringement or suspected infringement, then Ardelyx shall discuss with FOSUN
the reasons for this decision.  FOSUN shall then have the right, but not the
obligation, to institute, prosecute, and control any such action in the
Territory at its expense (but with respect to Ardelyx [***] Patents, only to the
extent that the Patent is an Ardelyx [***] Patent).  In such case, Ardelyx
agrees, and to use Commercially Reasonable Efforts to cause its licensor to be
joined as a party plaintiff and to give FOSUN reasonable assistance and any
needed authority to control, file, and prosecute the suit as may be necessary;
provided, however, that Ardelyx and/or its licensor if the licensor is the owner
of such Patent, shall have the right to participate at its expense in such
action and be represented if it so desires by counsel of its own choice.  No
settlement or consent judgment or other voluntary final disposition of a suit in
the Territory under this Section 8.04(a)(ii) may be entered into without the
consent of Ardelyx (and in the case of an Ardelyx [***] Patent owned by an
Ardelyx licensor, such licensor) and FOSUN, which consent shall not be withheld,
delayed or conditioned unreasonably.

(iii)      FOSUN (or in the case of FOSUN [***] Patents, FOSUN and/or FOSUN’s
licensor or licensee) shall have the first right, but not the obligation, to
institute, prosecute, and control any action or proceeding or negotiation of any
settlements with respect to any infringement of FOSUN Controlled Patents, by
counsel of its own choice with Ardelyx (or, with respect to actions or
proceedings or negotiations outside of the Territory, Ardelyx and/or its
licensees in such territory where the infringement is alleged to have
occurred)  having the right to participate in such action or negotiations at its
expense and be represented if it so desires by counsel of its own choice.  If
necessary, Ardelyx  agrees in any such action to be joined as a party plaintiff
and to give FOSUN reasonable assistance and any needed authority to control,
file, and to prosecute such action, at FOSUN’s expense. If FOSUN elects not to
institute and prosecute an action or proceeding or to conduct such negotiation
to abate such infringement, within a period of [***] ([***]) days after both
Parties become aware of the infringement or suspected infringement, then FOSUN
will discuss with Ardelyx the reasons for this decision.  Ardelyx (or in the
case of alleged infringement outside of the Territory, Ardelyx and/or its
licensees in such territories where the infringement is alleged to have
occurred) shall then have the right, but not the obligation, to institute,
prosecute, and control any such action in the Territory.  In such case,
FOSUN  agrees to be joined as a party plaintiff and to give Ardelyx (or its
licensee, as the case may be) reasonable assistance and all authority to
control, file, and prosecute the suit as may be necessary; provided,  however,
that FOSUN shall have the right to participate at its expense in such action and
be represented if it so desires by counsel of its own choice.  No settlement or
consent judgment or other voluntary final disposition of a suit (i) in the
Territory under this Section 8.04 (a)(iii) may be entered into without the joint
consent of Ardelyx and FOSUN, which consent shall not be withheld, delayed or
conditioned unreasonably, and (ii) outside of the Territory under this Section
8.04(a)(iii) 





36

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

may entered into without the consent of Ardelyx, FOSUN and, if applicable,
Ardelyx’s licensee in the territory where the infringement is alleged to have
occurred..

 

(iv)       With respect to any proceeding, negotiation or settlement with
respect to an alleged infringement within or outside of the Territory, any and
all costs that are incurred by the Party bringing suit in the exercise of rights
under Section 8.04(a) (including without limitation the internal costs and
expenses specifically attributable to such suit) shall be reimbursed first out
of any damages or other monetary awards recovered in favor of the Parties.  If
such recovery is insufficient to reimburse the costs of FOSUN, Ardelyx and
Ardelyx’s licensees, if applicable, then each Party shall receive a pro rata
portion of the recovery based on such Party’s costs relative to all costs
incurred by the Parties in such action.  If FOSUN is the Party bringing suit in
the Territory, any remaining damage awards shall be deemed Net Sales for the
purposes of Section 6.04.  If Ardelyx (or its licensor) is the only Party
bringing suit in the Territory, [***] shall be distributed [***].  If the suit
is brought outside of the Territory, [***] shall be distributed [***].

(b)        Defense and Settlement of Third Party Claims Against Licensed
Products.  If a Third Party asserts that a Patent or other right owned or
controlled by it is infringed by the Development, Manufacture, or
Commercialization of any Licensed Compound or Licensed Product in the Territory,
the Party first obtaining knowledge of such a claim shall immediately provide
the other Party written notice of such claim and the related facts in reasonable
detail.  In such event, the Parties shall discuss how best to control the
defense of any such claim.  In the any event Ardelyx shall cooperate with FOSUN
in any such defense.  Both Parties shall have the right to participate in such
defense and to be represented in any such action by counsel of its selection.

(c)        Allocation of Expenses Incurred Pursuant to Section 8.04.  The
expenses of patent defense, settlement, and judgments pursuant to Section
8.04(b) or any action pursuant to Section 8.04(b) or Section 8.04(d) shall be
borne [***]

(d)        Settlement of Third Party Claims for Infringement in the Territory;
Payment of Third Party Royalties.  If a Third Party asserts that a Patent or
other right owned or controlled by it is infringed by the Development,
Manufacture, or Commercialization or other Exploitation of any Licensed Compound
or Licensed Product in the Territory, and as a result of settlement procedures
or litigation under Section 8.04 (b), FOSUN is required to pay the Third Party a
royalty or make any payment of any kind for the right to sell a Licensed Product
in the Territory, such expense shall be borne solely by FOSUN, subject to any
applicable reductions under Section 6.04(f).

(e)        Oppositions by Parties.  If either Party desires to bring an
opposition, action for declaratory judgment, nullity action, interference,
reexamination, or other attack upon the validity, title, or enforceability of
any Patents Controlled by a Third Party in the Territory that claim the
Manufacture, use, or sale or other Exploitation of any Licensed Compound or
Licensed Product, such Party shall so notify the other Party in writing, and the
Parties shall promptly confer to discuss whether to bring such action or the
manner in which to settle such action.  The Party not bringing an action under
this Section 8.04 (e) shall be entitled to separate representation in such
proceeding by counsel of its own choice and at its own expense, and shall
otherwise cooperate fully with the Party bringing such action at the other
Party’s expense.





37

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(f)        Oppositions by Third Parties.  If any Patent becomes the subject of
any proceeding commenced by a Third Party in connection with an opposition,
reexamination request, action for declaratory judgment, nullity action,
interference, or other attack upon the validity, title, or enforceability
thereof in the Territory, then the Party having the right to prosecute such
Patent at such time pursuant to Section 8.03 shall control such defense, at its
sole cost.  The prosecuting Party shall permit the non-prosecuting Party, and in
the case of an Ardelyx [***] Patent, Ardelyx’s licensee or licensor, to
participate in the proceeding to the extent permissible under law, and to be
represented by its own counsel in such proceeding, at the non-prosecuting
Party’s expense, or that of Ardelyx’s licensee or licensor, as the case may
be.  If either Party decides that it does not wish to defend against such
action, then the other Party shall have a backup right to assume defense of such
Third Party action at its own expense.  Any awards or amounts received in
defending any such Third Party action shall be allocated [***].  Any recoveries
obtained in such action shall be shared, as set forth in Section 8.04 (a)(iv).

(g)        Protective Order.  If, in any action brought pursuant to this Section
8.04 any information is the subject of a protective order that may be reviewed
by counsel only, the Parties will endeavor to structure such protective order so
as to enable their respective internal counsel to be included as permitted
reviewers of such information.

Section 8.05    Trademarks.

(a)        Subject to applicable regulatory requirements and on a Licensed
Product by Licensed Product basis, FOSUN shall have the option to (i) select the
Trademarks to be used for the marketing and sale of the Licensed Products in the
Territory or (ii) license from Ardelyx the Trademarks owned by Ardelyx (“Ardelyx
Trademarks”), in each case (i) and (ii), to use in connection with the
Commercialization of each Licensed Product (in either case, “Product
Trademarks”).

(b)        If FOSUN decides to select its own Trademarks to be used for the
marketing and sale of the Licensed Products in the Territory (the “FOSUN
Trademarks”).  FOSUN shall solely bear the full costs and expense of and be
responsible for filing, prosecuting and maintaining all FOSUN Trademarks.  FOSUN
shall, in its sole discretion, protect, defend, and maintain each FOSUN
Trademark for use with Licensed Products in the Territory, and all registrations
therefor.  Ardelyx shall notify FOSUN promptly in writing upon learning of any
actual, alleged, or threatened infringement of a FOSUN Trademark used in
connection with Licensed Compounds or Licensed Products or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses with respect to Licensed Compounds or Licensed Products.  Ardelyx shall
cooperate as reasonably requested by FOSUN in any actions or proceedings brought
by FOSUN to halt the infringement.  All of the [***] in bringing, maintaining,
and prosecuting any action to maintain, protect, or defend a FOSUN Trademark (or
registration therefor) shall be borne [***].  Any recovery in any such action
that is [***].

(c)        Ardelyx Trademark.

(i)         If FOSUN decides to license one or more Ardelyx product Trademarks
to Commercialize a Licensed Product in the Field and in the Territory, FOSUN
shall provide a written notice (“Trademark Notice”) to Ardelyx indicating which
such Ardelyx





38

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Trademarks it wishes to license from Ardelyx.  Upon Ardelyx’s receipt of the
Trademark Notice, the Parties shall discuss in good faith a license grant under
which Ardelyx would grant FOSUN a royalty-free (subject to this (c)) license,
sublicensable exclusive license to use the Ardelyx product Trademarks indicated
in the Trademark Notice in the Field and in the Territory during the Term;
provided that, in the event FOSUN wishes to use the Ardelyx product Trademark
licensed pursuant to this (c) upon expiration of the Term, then FOSUN shall pay
to Ardelyx a royalty on the Annual Net Sales of the applicable Licensed Product
made by FOSUN, its Affiliates, or its Sublicensees at a rate of [***] percent
([***]%).  Notwithstanding the foregoing, if FOSUN elects to keep paying the
royalties as defined in Section 6.04 after the expiration of the Term, Ardelyx
shall keep granting FOSUN the royalty-free (subject to this (c)) license,
sublicensable exclusive license of Ardelyx product Trademarks pursuant to this
(c).

(ii)       Ardelyx shall solely bear the full costs and expense of and be
responsible for filing, prosecuting and maintaining all Ardelyx Trademarks.
Ardelyx shall, protect, defend, and maintain each Ardelyx Trademark and all
registrations therefor.  FOSUN shall notify Ardelyx promptly in writing upon
learning of any actual, alleged, or threatened infringement of a Ardelyx
Trademark used in connection with Licensed Compounds or Licensed Products or of
any unfair trade practices, trade dress imitation, passing off of counterfeit
goods, or like offenses with respect to Licensed Compounds or Licensed Products.
Ardelyx shall have the right, but not the obligation, to institute, prosecute
and control any action, proceeding or negotiation of any settlements in the
Territory with respect to any infringement of Ardelyx Trademarks. FOSUN shall
cooperate as reasonably requested by Ardelyx in any actions or proceedings
brought by Ardelyx to halt the infringement.  All of the unrecovered costs,
expenses, and legal fees (including without limitation internal costs, expenses,
and legal fees) in bringing, maintaining, and prosecuting any action to
maintain, protect, or defend a Ardelyx Trademark (or registration therefor)
shall be borne solely by Ardelyx.

(iii)      If an Ardelyx Trademark becomes the subject of any proceeding
commenced by a Third Party in connection with an opposition or other attack upon
the validity, title, or enforceability thereof in the Territory, then Ardelyx
shall have the first right, but not the obligation, to control such defense, at
its sole cost. Any awards or amounts or recoveries received in defending any
such Third Party action shall be allocated based on the percentage of costs
incurred by the Parties in defending such action.

(d)        FOSUN shall be responsible for the design and procurement of all
packaging (non-commercial and commercial) and labeling of the Licensed Products.

ARTICLE IX.

 REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 9.01    Representations, Warranties, and Covenants.

(a)        Each of the Parties hereby represents and warrants to the other Party
that:

 

 



39

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(i)         this Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms.  The execution, delivery,
and performance of the Agreement by such Party does not conflict with any
agreement, instrument, or understanding, oral or written, to which it is a Party
or by which it is bound, nor violate any law or regulation of any court,
Governmental Body, or administrative or other agency having jurisdiction over
it;

(ii)       it is not aware of any government authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any Applicable Laws, currently in effect, necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements (save
for Regulatory Approvals, INDs and similar regulatory authorizations necessary
for the Development or Commercialization of the Licensed Compounds and Licensed
Products as contemplated hereunder);

(iii)      such Party has not, and during the Term will not, grant any right to
any Third Party relating to its respective Patents and Know-How which would
conflict with the rights granted to the other Party hereunder; and

(iv)       such Party will at all times and in all material respects comply with
all Applicable Laws relating to its activities under this Agreement.

(v)        such Party shall implement appropriate processes and controls with
respect to technology and work flow methodologies in connection with its
activities under or in connection with this Agreement so as to protect the
security and privacy of personally identifiable information in accordance with
Applicable Laws.

(b)        Ardelyx represents, warrants and covenants as of the Effective Date
(or as of such other /additional time as may be explicitly specified below) to
FOSUN that:

(i)         Ardelyx is the sole and exclusive owner of the entire right, title
and interest in the Listed Patents existing as of the Effective Date.  Ardelyx
has all rights necessary to grant the licenses under the Licensed Technology
existing as of the Effective Date that it grants to FOSUN in this
Agreement.  The Listed Patents are not subject to any encumbrance, lien or claim
of ownership by any Third Party.  To Ardelyx’s Knowledge,  the Licensed
Technology in the Territory had not infringed and will not infringe any
Intellectual Property Rights of any Third Party.

(ii)       To Ardelyx’s Knowledge, all applicable fees due to patent authorities
with respect to the filing and prosecution of the Listed Patents existing as of
the Effective Date have been paid on or before the due date for payment (as such
due date may be extended in accordance with Applicable Law or patent authority
rules and regulations).

(iii)      As of the Effective Date, to Ardelyx’s Knowledge, there is no actual
or threatened infringement or misappropriation of the Licensed Patents or
Licensed Know-How by any Person.

 

 



40

 

--------------------------------------------------------------------------------

 

 

(iv)       Ardelyx has not been debarred by the FDA, is not subject to any
similar sanction of other Regulatory Health Authorities in the Territory, and is
not subject to any such debarment or similar sanction by any such Regulatory
Health Authority, and Ardelyx has not used, and will not engage, in any
capacity, in connection with this Agreement, any Person who either has been
debarred by such a Regulatory Health Authority, or is the subject of a
conviction described in Section 306 of the FFDCA (21 U.S.C. §335a).  Ardelyx
shall inform FOSUN in writing immediately if it or any Person engaged by Ardelyx
who is performing services under this Agreement is debarred or is the subject of
a conviction described in Section 306 of the FFDCA (21 U.S.C. §335a) or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to Ardelyx’s Knowledge, is threatened, relating to the debarment or
conviction of Ardelyx or any such Person performing services hereunder.

(c)        FOSUN represents, warrants and covenants as of the Effective Date (or
as of such other /additional time as may be explicitly specified below) to
Ardelyx that:

(i)         FOSUN has not been debarred by the FDA (and is not subject to any
similar sanction of other Regulatory Health Authorities in the Territory), and
is not subject to any such debarment or similar sanction by any such Regulatory
Health Authority, and FOSUN has not used, and will not engage, in any capacity,
in connection with this Agreement, any Person who either has been debarred by
such a Regulatory Health Authority, or is the subject of a conviction described
in Section 306 of the FFDCA  (21 U.S.C. §335a).  FOSUN shall inform Ardelyx in
writing immediately if it or any Person engaged by FOSUN who is performing
services under this Agreement is debarred or is the subject of a conviction
described in Section 306 of the FFDCA (21 U.S.C. §335a), or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
FOSUN’s knowledge, is threatened, relating to the debarment or conviction of
FOSUN or any such Person performing services hereunder.

(ii)       To the extent permissible under Applicable Laws, each employee and
contractor of FOSUN performing obligations under this Agreement shall, prior to
conducting any such obligations hereunder, be obligated by Applicable Law, or
written contract to (i) promptly disclose to FOSUN of all inventions and
Know-How conceived or reduced to practice by such employee or contractor during
any performance under this Agreement, (ii) automatically assign to FOSUN all
right, title and interest in and to all such inventions and Know-How and all
Intellectual Property Rights therein, and (iii) adhere to similar obligations of
confidentiality as are set forth in this Agreement.  FOSUN shall not knowingly
engage in any activities that use the inventions covered or claimed in the
Licensed Patents, Ardelyx [***] Patents or any Licensed Know-How in a manner
that is outside the scope of the license rights expressly granted to it
hereunder.

(iii)      FOSUN shall perform, or cause its Affiliates or Third Party
contractors to perform, its responsibilities under this Agreement in compliance
with this Agreement, all Applicable Laws, applicable CFDA (or foreign
equivalent) requirements, including, without limitation, then-current GLP, GCP
and GMP.

 

 



41

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 9.02    Manufacturing by FOSUN.  FOSUN covenants to Ardelyx that any
Licensed Product manufactured by or for FOSUN or its Affiliates shall: (a) be
manufactured in compliance with Applicable Laws; (b) conform to the applicable
Specifications for such Licensed Product; (c) conform to the certificates of
analysis supplied with the shipment of such Licensed Product; and (d) shall be
packaged and shipped in accordance with the applicable Specifications therefor
in effect at the time of delivery.

Section 9.03    No Debarment.  In the course of the Development of Licensed
Compound and Licensed Product in accordance with this Agreement, neither Party
has used, and during the term of this Agreement neither Party will use, any
employee or consultant that is debarred by any Regulatory Health Authority or,
to the best of such Party’s knowledge, is the subject of debarment proceedings
by any Regulatory Health Authority.  If either Party learns that its employee or
consultant performing on behalf under this Agreement has been debarred by any
Regulatory Health Authority, or has become the subject of debarment proceedings
by any Regulatory Health Authority, such Party shall so promptly notify the
other Party and shall prohibit such employee or consultant from performing on
its behalf under this Agreement. The foregoing shall be without prejudice to the
warranties contained in ‎Section 9.01(b)(iv).

Section 9.04    Anti-Bribery and Anti-Corruption Compliance.

(a)        Compliance with Laws.  Each of the Parties shall implement
appropriate processes and controls with respect to technology and work flow
methodologies in connection with its activities under or in connection with this
Agreement so as to protect the security and privacy of personally identifiable
information in accordance with Applicable Law.

(b)        Compliance With Applicable Anti-Corruption Laws. Each party
understands and agrees that it has complied and will continue to comply with all
applicable Anti-Corruption Laws in connection with this Agreement.

(i)         Each Party represents and warrants that no payments of money or
anything of value have been or will be offered, promised, or paid, whether
directly or indirectly, by any of its directors, officers, employees,
Affiliates, or third party representatives to any Government Official in
connection with this Agreement: (a) to influence any official act or decision of
any Government Official; (b) to induce any Government Official to do or omit to
do any act in violation of lawful duty; (c) to secure any improper business
advantage; or (d) to obtain or retain business for, or otherwise direct business
to, any Party in connection with this Agreement.

(ii)       Each Party warrants and represents that, in connection with this
Agreement, the Party, its directors, officers, employees, and third party
representatives: (a) have not and will not request, accept, offer, promise, or
give any bribe, kickback, or other corrupt payment to any person, including any
representative of any commercial entity, in violation of any applicable
Anti-Corruption Law; and (b) have not and will not request, offer, promise, or
give any financial or other advantage to induce another person to perform a
function or activity in order to obtain or retain an improper business advantage
in any way relating to this Agreement.

 

 



42

 

--------------------------------------------------------------------------------

 

 

(c)        Notification Of Investigations Into Potential Non-Compliance With
Applicable Anti-Corruption Laws.  Each Party warrants and represents that it
will promptly inform the other Party if that Party, or any of its directors,
officers, employees, Affiliates, third party representatives, or Sublicensees
becomes subject to any investigation relating to any actual or potential
violation of any applicable Anti-Corruption Law in connection with this
Agreement, including any meeting, interview, inspection, or audit requested by
any Governmental Body.

(d)        Cooperation With Due Diligence And Investigations.  Each Party will
provide reasonable cooperation in connection with any good faith investigation
conducted by the other Party into potential violations of applicable
Anti-Corruption Laws in connection with this Agreement.

(e)        Compliance Program.  Each Party will adopt, implement, and/or update
and, throughout the course of this Agreement, have, maintain, and enforce an
appropriate and risk-based anti-corruption compliance program designed to
reasonably ensure compliance with the representations contained in this Section
of the Agreement and all applicable Anti-Corruption Compliance Laws.

(f)       Periodic Compliance Certifications.  On an annual basis following the
execution of this Agreement, or as reasonably requested in good faith by the
other Party, each Party agrees to submit to a compliance certificate to the
other Party which restates the representations and warranties that are set forth
in this Section 9.04 and provides certification by such Party that it has
adhered, during the period covered by the compliance certificate, to the
representations and warranties.

ARTICLE X.

 RECORD RETENTION, AUDIT AND USE OF NAME

Section 10.01  Records Retention; Audit.

(a)        Each Party shall keep or cause to be kept accurate records of account
in accordance with P.R.C. GAAP, in the case of FOSUN, and in accordance with
U.S. GAAP, in the case of Ardelyx, showing information that is necessary for the
accurate determination of the royalties and other payments due under Article VI,
or any other payment due hereunder.  Such records or books of account shall be
kept until the [***] ([***]) anniversary of December 31 of the Calendar Year in
which the relevant Licensed Product are sold (in the case of royalty or other
payments due under Section 6.04) or in the period for which any other payment
hereunder is required to be made.  For clarity, each Party shall cause its
Affiliates to keep, and shall require pursuant to a written agreement that any
Sublicensee, other sublicensee or subcontractor performing activities hereunder
keep accurate records or books of account in a manner that will permit such
Party to comply with its obligations under the foregoing sentence.

(b)        Upon the written request of the other Party, each Party shall permit
a qualified accounting firm acceptable to both Parties to inspect during regular
business hours and no more than once a year and once in any given Calendar Year,
and going back no more than [***] ([***]) years preceding the current Calendar
Year, all or any part of the audited Party’s records and books necessary to
check the accuracy of any payments made or required to be made hereunder.  The





43

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

accounting firm shall enter into appropriate obligations with the audited Party
to treat all information it receives during its inspection in confidence.  The
accounting firm shall disclose to Ardelyx and FOSUN only whether the payments
made are correct and details concerning any discrepancies, but no other
information shall be disclosed to the Party requesting the inspection.  The
charges of the accounting firm shall be paid by the Party requesting the
inspection, except that if the payments being audited have been underpaid or the
costs being reimbursed have been overstated, in each case by more than [***]
percent ([***]%), the charges will be paid by the Party whose records and books
are being inspected.  Any failure by a Party to exercise its rights under this
Section 10.01 with respect to a Calendar Year within the [***] ([***]) year
period allotted therefor shall constitute a waiver by such Party of its right to
later object to any payments made by the other Party under this Agreement during
such Calendar Year.

Section 10.02  Publicity Review.  Subject to the further provisions of this
Section 10.02, no Party shall originate any written publicity, news release, or
other announcement relating to this Agreement or to performance hereunder or the
existence of an arrangement between the Parties (collectively, “Written
Disclosure”), without the prior prompt review of a copy of the materials
proposed to be disclosed and written approval of the other Party.  This Section
10.02, shall not prohibit the disclosure under Section 7.04(a). Notwithstanding
the foregoing provisions of this Section 10.02,  Each Party may make any public
Written Disclosure it believes in good faith based upon the advice of counsel is
required under the Securities Laws of the United States, or any listing or
trading agreement concerning its publicly traded securities, or under any
applicable secuities laws, or any rule or order of stock exchange;  provided
that, prior to making such Written Disclosure, Ardelyx or FOSUN shall where
reasonably practicable provide the other Party with a copy of the materials
proposed to be disclosed and an opportunity to promptly review and comment on
the proposed Written Disclosure.  To the extent that FOSUN reasonably requests
that any information in the materials proposed to be disclosed be deleted,
Ardelyx shall use reasonable efforts to request confidential treatment of such
information pursuant to Rule 406 of the Securities Act of 1933 or Rule 24b-2 of
the Securities Exchange Act of 1934, as applicable (or any other applicable
regulation relating to the confidential treatment of information) so that any
information that FOSUN reasonably requests to be deleted, to the extent
permitted by the applicable government agency, are omitted from such materials.
Notwithstanding the foregoing, each Party may issue an individual press release
regarding the transaction contemplated by this Agreement; and the contents of
each such press release shall be mutually agreed by the Parties in writing prior
to any publication thereof.   For clarity, Ardelyx shall have the right to issue
press releases and other public announcements regarding the Development or
Commercialization of Licensed Products outside of the Territory and/or outside
of the Field without the prior review or written approval of FOSUN.

Section 10.03  Use of Names.  Neither Party shall use the name, insignia,
symbol, trademark, trade name or logotype of the other Party or its Affiliates
in relation to this transaction or otherwise in any public announcement, press
release, or other public document without the prior written consent of such
other Party; provided,  however, that either Party may use the name of the other
Party in any document required to be filed with any government authority,
including without limitation the FDA and the Securities and Exchange Commission
or otherwise as may be required by Applicable Law, provided that such disclosure
shall be governed by ‎Section 7.04.  Further, the restrictions imposed on each
Party under this ‎Section 10.03 are not intended, and shall not be construed, to
prohibit a Party from identifying the other Party in its internal business





44

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

communications, provided that any Confidential Information in such
communications remains subject to ‎Article VII.

ARTICLE XI.

 TERM AND TERMINATION

Section 11.01  Term.  The term of this Agreement shall commence as of the
Effective Date and, unless sooner terminated as provided herein, shall continue
in effect until the date on which all of FOSUN’s payment obligations under
Article VI have been performed or have expired (the “Term”).

Section 11.02  Termination Rights.

(a)        Termination for Cause.  Subject to the provisions of this Section
11.02, if either Party (the “Breaching Party”) shall have committed a material
breach of any of its material obligations under this Agreement, and such
material breach shall remain uncured and shall be continuing for a period of
[***] ([***]) days following the Breaching Party’s receipt of notice of such
breach from the other Party (the “Non-Breaching Party”) stating the
Non-Breaching Party’s intent to terminate this Agreement in its entirety
pursuant to this Section 11.02(a) if such breach remains uncured, then, in
addition to any and all other rights and remedies that may be available, the
Non-Breaching Party shall have the right to terminate this Agreement effective
upon the expiration of such [***] ([***]) day period (subject, however, to the
provisions set forth below in this Section 11.02(a)).  Notwithstanding the
above, if (i) such material breach cannot reasonably be cured within such [***]
([***]) day period, (ii) the Breaching Party provides, within such [***] ([***])
day period, the Non-Breaching Party with a written detailed plan that contains
measures that can be reasonably expected to cure such breach in a time frame
reasonably acceptable to both Parties, which shall not extend beyond [***]
([***]) months from the date the plan is presented to the Non-Breaching Party,
and (iii) the Breaching Party commences to perform such measures in accordance
with such plan, and (iv) the Breaching Party thereafter diligently continues to
perform such measures as detailed in such plan, then the Non-Breaching Party
shall not be entitled to terminate this Agreement (and any notice of termination
issued pursuant to the foregoing sentence shall not become effective) unless and
until the earlier of (x) the Breaching Party ceases to diligently perform such
measures despite then not having cured the breach, or (y) the Breaching Party
fails to cure the breach in the time frame agreed to by the Non-Breaching Party
in the plan, which shall not exceed [***] ([***]) months from the date the plan
is presented to the Non-Breaching Party.

(b)        Termination for Convenience.

(i)         Prior to its expiration, this Agreement may be terminated in its
entirety at any time by FOSUN effective upon [***] ([***]) days (or such longer
period as FOSUN may elect at its sole discretion) prior written notice to
Ardelyx.

(ii)       Additionally, if FOSUN ceases all Exploitation of the Licensed
Products for a continuous period of more than [***] ([***]) consecutive months,
FOSUN shall, at Ardelyx written request following the expiration of such [***]
([***]) month period (such request to reference explicitly this Section
11.02(b)(ii)), provide to Ardelyx within [***] ([***]) months after FOSUN’s
receipt of such request a written reasonable plan under which FOSUN would
recommence Exploitation of the Licensed Products under this Agreement within
[***]





45

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

([***]) months after having provided such plan to Ardelyx. FOSUN shall, after
providing such plan to Ardelyx, perform substantially in accordance
therewith.  If FOSUN fails to provide such plan to recommence Exploitation of
Licensed Products within such [***]  ([***]) month period or if FOSUN fails to
recommence such Exploitation within the aforementioned [***] ([***]) month
period, FOSUN shall be deemed to have exercised its right to terminate this
Agreement in its entirety pursuant to this Section 11.02(b) effective upon
expiration of such [***] ([***]) month or (as the case may be) [***] ([***])
month period.

(c)        Termination for Challenge of Licensed Patents.  Prior to its
expiration, Ardelyx may terminate this Agreement in its entirety by written
notice to FOSUN if (i) FOSUN or its Affiliates challenges the validity, scope or
enforceability of or otherwise opposes any Patent included in the Licensed
Patents or Ardelyx [***] Patents or corresponding Patents outside the Territory
and (ii) FOSUN does not cause such measures to cease within [***] ([***]) days
after having received written notice thereof from Ardelyx, requesting such
measures to cease and stating Ardelyx’s intention to terminate this Agreement if
such measures are not ceased within the prescribed time.   If a Sublicensee of
FOSUN challenges the validity, scope or enforceability of or otherwise opposes
any Patent included in the Licensed Patents or Ardelyx [***] Patents under which
such Sublicensee is sublicensed or corresponding Patents outside of the
Territory, then FOSUN shall, upon written notice from Ardelyx terminate such
sublicense or cause the Sublicensee to cease such measures, [***] as promptly as
possible.  FOSUN shall include provisions in all agreements under which a
Sublicensee obtains a sublicense under any Patent included in the Licensed
Patents or Ardelyx [***] Patents providing that if the Sublicensee challenges
the validity or enforceability of or otherwise opposes any such Patent under
which the Sublicensee is sublicensed, FOSUN may terminate such sublicense.

(d)        Termination for Insolvency.  A Party may terminate this Agreement
effective immediately upon written notice to the other Party if at any time
during the Term, the other Party (the “Debtor”) (i) becomes insolvent, (ii) has
a case commenced by or against it under the Bankruptcy Code, (iii) files for or
is subject to the institution of bankruptcy, liquidation or receivership
proceedings, (iv) assigns all or a substantial portion of its assets for the
benefit of creditors, (v) has a receiver or custodian appointed for the Debtor’s
business, or (vi) has a substantial part of its business being subject to
attachment or similar process; provided,  however, that in the event of any
involuntary case under the Bankruptcy Code, the first Party shall not be
entitled to terminate this Agreement pursuant to this subsection (d) if the case
is dismissed within [***] ([***]) days after the commencement thereof.

Section 11.03 Consequences of an FOSUN Triggered Termination.  In the event (a)
Ardelyx terminates this Agreement pursuant to Section 11.02(a) for FOSUN’s
material breach; (b) Ardelyx terminates this Agreement pursuant to Section
11.02(c) for patent challenge by FOSUN; (c) Ardelyx terminates this Agreement
pursuant to Section 11.02(d) for FOSUN’s insolvency; or (d) FOSUN terminates
this Agreement pursuant to Section 11.02(b) (a termination as per (a) through
(d) being an “FOSUN Triggered Termination”), both Ardelyx and FOSUN shall,
subject to Section 11.03(a), continue to be obligated during the termination
notice period (as applicable) to perform as far as reasonably practicable all of
its obligations under this Agreement and any





46

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

other agreements concluded between the Parties in accordance with this
Agreement. If an FOSUN Triggered Termination occurs after the first Regulatory
Approval of one or more Licensed Products in the Territory, FOSUN shall continue
to use Commercially Reasonable Efforts to

Commercialize such Licensed Product(s) in the Territory until the earlier of
(i), if applicable, the expiration of the [***] ([***]) day notice period, in
the event of a termination by FOSUN pursuant to Section 11.02(b); (ii) receipt
of Ardelyx’s written notice that FOSUN may cease such Commercialization
activities; or (iii), if applicable, the effective date of the termination
notice issued pursuant to Section 11.02(a),  Section 11.02(c), or Section
11.02(d).  In addition, as a result of an FOSUN Triggered Termination the
following shall apply:

(a)        All licenses and rights to the Licensed Technology granted to FOSUN
hereunder shall terminate as of the effective date of such termination, except
to the extent and for so long as is necessary to permit FOSUN to meet its
obligations under Section 5.04, to finish work-in-progress and sell any
inventory as per Section 11.03(m) and to otherwise perform any responsibilities
in connection with any then ongoing Clinical Trial or other activity that cannot
be terminated as of such date under Applicable Laws, including GCP, it being
agreed that all such activities and responsibilities shall be discontinued and
ceased (unless otherwise agreed or required under Applicable Laws by
transitioning such activities and responsibilities to Ardelyx) as promptly as
possible, subject to Applicable Laws, including GCP.

(b)        FOSUN shall grant, and hereby grants to Ardelyx (i) an exclusive,
worldwide, royalty-free right and license, with the right to grant sublicenses,
under any FOSUN Sole Invention Patents, under any FOSUN Sole Program Know-How
and under FOSUN’s interest in any Joint Technology, all to the extent that the
practice thereof would infringe the Licensed Patents, (ii) a non-exclusive,
worldwide, royalty-free right and license, with the right to grant sublicenses,
under any FOSUN Sole Invention Patents, under any FOSUN Sole Program Know-How,
and under FOSUN’s interest in any Joint Technology, all to the extent that the
practice thereof would not infringe the Licensed Patents, and (iii) a
non-exclusive license, worldwide, royalty-free right and license, with the right
to grant sublicenses, under the FOSUN [***] Technology, in the case of each of
(i), (ii) and (iii) solely to Develop, make, have made, use, sell, have sold
offer for sale and import Licensed Compounds and Licensed Products.

(c)        Ardelyx shall have the right (but not the obligation) to enforce the
FOSUN Sole Invention Patents and FOSUN [***] Patents against any infringement
relating to Licensed Products.

(d)        Ardelyx shall have the right (but not the obligation) to prosecute,
maintain, enforce and defend all Licensed Patents, Ardelyx [***] Patents, and
Joint Patents and FOSUN shall, as promptly as reasonably practicable, and to a
reasonable extent take such other actions and execute such other instruments,
assignments, and documents as may be necessary to enable Ardelyx to practice the
rights set forth in this subsection (c), with such cooperation to be provided at
Ardelyx’s sole cost and expense.

(e)        Each Party shall return all data, files, records and other materials
in its possession or Control containing or comprising the other Party’s
Confidential Information to which such first Party does not retain rights
hereunder (except one copy thereof, which may be retained by the returning Party
solely for legal archive purposes).





47

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(f)        FOSUN shall, where permitted under Applicable Laws, as promptly as
reasonably practical transfer to Ardelyx all INDs, Drug Approval Applications,
and Regulatory Approvals with respect to Licensed Compounds and Licensed
Products, and shall take such other actions and execute such other instruments,
assignments, and documents as may be necessary to affect the transfer of rights
hereunder to Ardelyx.  Without limiting the generality of the foregoing, FOSUN
agrees to submit to the CFDA and other Regulatory Authorities where reasonably
appropriate and permitted under Applicable Laws in jurisdictions in which any
regulatory filings have been made with respect to the Licensed Product, within
[***] ([***]) Business Days after the effective date of such termination, a
letter (with copy to Ardelyx) notifying the CFDA and such other Regulatory
Authorities of the transfer of any regulatory filings for the Licensed Product
in such jurisdictions from FOSUN to Ardelyx.  Additionally, FOSUN will provide
Ardelyx with copies of regulatory filings necessary to practice the rights
granted to it under this Section 11.03(f).

(g)        FOSUN shall [***] assign all of its rights in and to  FOSUN
Trademarks which are specifically filed and maintained, and used for Licensed
Products other than any other Products (and all registrations and applications
for registration therefor) that it owns pursuant to Section 8.05 to Ardelyx and
Ardelyx shall have the exclusive right (but not the obligation) to enforce the
FOSUN Trademark rights against infringers.

(h)        FOSUN will assign (or cause its Affiliates to assign) to Ardelyx, at
Ardelyx’s request, all of FOSUN’s (or its Affiliates’) rights and obligations
under agreements with Third Parties with respect to (i) the conduct of Clinical
Trials for each Licensed Product, including Agreements with contract research
organizations, clinical sites and investigators that relate to Clinical Trials
in support of Regulatory Approvals in the Territory, (ii) the Manufacture of
Licensed Compound or Licensed Product (subject to FOSUN’s obligations under
Section 5.04), and (iii) any other Third Party agreements involving the
Development or Commercialization of the Licensed Products, unless in each of (i)
through (iii), such agreement is not permitted to be assigned pursuant to its
terms or relates to products other than Licensed Products, in which case FOSUN
will cooperate with Ardelyx in all reasonable respects to transfer as promptly
as reasonably practical to Ardelyx the benefit of such contract (against Ardelyx
undertaking to perform all the obligations and assume all liabilities under such
contract) in another mutually acceptable manner and upon Ardelyx’s request
facilitate discussions between Ardelyx and such Third Parties to assist Ardelyx
in entering into a direct agreement with such Third Parties.

(i)         To the extent they are assignable and as requested by Ardelyx, FOSUN
shall execute any documents necessary to transfer to Ardelyx rights under any
Third Party licenses obtained by FOSUN pursuant to and during the course of the
term of this Agreement for the purpose of Exploiting the Licensed Compounds or
Licensed Products, and Ardelyx shall thereafter be responsible for all costs,
expenses and obligations associated with such Third Party licenses.

(j)         If FOSUN at the time of termination was Manufacturing Licensed
Product, FOSUN shall comply with the obligations set forth in Section
5.04.  Upon Ardelyx’s request, FOSUN shall transfer to Ardelyx copies of all
materials, data, results, analyses, reports, websites, marketing materials,
technology, regulatory filings and other Information and Materials existing in
tangible or electronic form at the effective date of the FOSUN Triggered
Termination, that is Controlled by FOSUN and has been generated on or before the
effective date of such termination by or on behalf of FOSUN, its Affiliates or
Sublicensees with respect to the Licensed Products (“FOSUN





48

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Product Data”) and Ardelyx shall have the right to use on a non-exclusive basis
such FOSUN Product Data to enable Ardelyx to proceed to Develop, Manufacture and
Commercialize Licensed Products upon and after termination of this Agreement

(k)        Except where expressly provided for otherwise in this Agreement,
termination of this Agreement shall not relieve the Parties of any liability,
including without limitation any obligation to make payments hereunder, which
accrued hereunder prior to the effective date of such termination, nor preclude
any Party from pursuing all rights and remedies it may have hereunder or at law
or in equity with respect to any breach of this Agreement, nor prejudice any
Party’s right to obtain performance of any obligation.  In the event of such
termination, this Section 11.03 shall survive in addition to others specified in
this Agreement to survive in such event.

(l)         FOSUN shall be entitled, during a period of [***] ([***]) days
following the FOSUN Triggered Termination, to finish any work-in-progress,
unless Ardelyx requests the transfer thereof in accordance with the terms of
Section 5.04,  and to sell any inventory of the Licensed Product that remains on
hand as of the date of the termination, so long as FOSUN pays to Ardelyx the
royalties applicable to said subsequent sales in accordance with the terms and
conditions set forth in this Agreement; provided that if such termination is by
Ardelyx pursuant to Section 11.02(a), that FOSUN’s rights under this Section
11.03(l) shall be subject to Ardelyx’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned.

(m)       Notwithstanding anything else set forth in this Agreement, (i) FOSUN
shall not have any obligations to continue any Development, Manufacture or
Commercialization of the relevant Licensed Compound or Licensed Product if FOSUN
has terminated this Agreement pursuant to Section 11.02(b) with reference to any
material safety concerns; and (ii) should Ardelyx elect to pursue any
Development, Manufacture or Commercialization of the relevant Licensed Compound
or Licensed Product following any such termination by FOSUN, Ardelyx shall -
without prejudice to or limitation of any other or further obligations Ardelyx
may have to FOSUN under this Agreement (including Section 12.01(b)) - indemnify
FOSUN for any Third Party claims arising from Ardelyx’s Development, Manufacture
or Commercialization after the effective date of the termination of the relevant
Licensed Compound or Licensed Product as set forth in Section 12.01(b).

Section 11.04 Consequences of Termination (or Right to Terminate) by FOSUN for
Ardelyx’s breach or insolvency.  If FOSUN is entitled to terminate this
Agreement pursuant to Section 11.02(a) as a result of a material breach by
Ardelyx or Section 11.02(d) for an insolvency or other transaction described
therein affecting Ardelyx, FOSUN may elect to terminate this Agreement subject
to the provisions set forth in Section 11.04(a), or to continue the Agreement
subject to the provisions set forth in Section 11.04(b).

(a)        If FOSUN terminates the Agreement under Section 11.02(a) or under
Section 11.02(d),  Section 11.03 shall apply as if such termination were a FOSUN
Triggered Termination, except that (i) notwithstanding anything set forth to the
contrary in Section 11.03, Ardelyx shall [***], and (ii) in consideration of
[***] and any other rights granted under the above provisions in Section 11.03,
if  this Agreement is terminated pursuant to Section 11.02(a) by FOSUN [***]
Ardelyx shall [***]; provided,  however, that [***].  The foregoing shall be
[***] in connection with its termination pursuant to Section 11.02(a).





49

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(b)        If FOSUN has the right to terminate this Agreement under Section
11.02(a) or Section 11.02(d), but elects to continue this Agreement, this
Agreement shall continue in full force and effect except that if FOSUN is
entitled to terminate this Agreement under Section 11.02(a) due to Ardelyx
breach (but not if FOSUN’s right to terminate is based solely on Ardelyx’s
insolvency pursuant to Section 11.02(d)), the royalties that Ardelyx shall be
entitled to receive on Net Sales of Licensed Products by FOSUN, its Affiliates,
or its Sublicensees as set forth in Section 6.04 shall each be reduced by [***].

(c)        Except where expressly provided for otherwise in this Agreement,
termination of this Agreement by either Party shall not relieve the Parties of
any liability, including without limitation any obligation to make payments
hereunder, which accrued hereunder prior to the effective date of such
termination, nor preclude any Party from pursuing all rights and remedies it may
have hereunder or at law or in equity with respect to any breach of this
Agreement, nor prejudice any Party’s right to obtain performance of any
obligation.  In the event of such termination, this Section 11.04 shall survive
in addition to others specified in this Agreement to survive in such event.

Section 11.05  Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by a Party are, and shall otherwise be deemed to be, for the
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code or equivalent provisions of applicable legislation in any
other jurisdiction.  The Parties agree that the Parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code, or equivalent
provisions of applicable legislation in any other jurisdiction.  The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the Unites States Bankruptcy Code or equivalent
provisions of applicable legislation in any other jurisdiction, the Party that
is not a party to such proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement, or (b) if not
delivered under subsection (a) above, following the rejection of this Agreement
by or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.

Section 11.06  Surviving Rights and Obligations.  The rights and obligations set
forth in this Agreement shall extend beyond the expiration or termination of the
Agreement only to the extent expressly provided for herein, or to the extent
that the survival of such rights or obligations are necessary to permit their
complete fulfillment or discharge.  Without limiting the foregoing, the Parties
have identified various rights and obligations which are understood to survive,
as follows:  In the event of expiration or termination of this Agreement for any
reason, the following provisions shall survive in addition to others specified
in this Agreement to survive in such event: Article I, Article VII (with the
exception of Section 7.03), Article X, Article XII (solely as to actions arising
during the term of this Agreement, or as to activities conducted in the course
of a Party’s exercise of licenses surviving after the term of this Agreement),
Article XIII and Article XIV, and, Section 2.10 (to the extent Covenant Period 2
is extended by its terms), Section 4.01,  Section 5.04,  Section 6.04 through
Section 6.07 (solely to the extent provided in Section 11.03 and Section 11.04),





50

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 6.078 through Section 6.11 inclusive (solely with respect to payments
received following the effective date of termination or expiration), Section
8.01 (with regard to disclosure of the Joint Technology and Sole Program
Know-How invented during the Term), Section 8.02 through Section 8.04 (solely
with respect to Joint Patents, Section 8.05(c), Section 11.02,  Section 11.03,
 Section 11.04,  Section 11.05,  Section 11.06 and Section 11.07.

Section 11.07 Accrued Rights.  Termination, relinquishment, or expiration of the
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of either Party prior to such termination,
relinquishment, or expiration, including without limitation damages arising from
any breach hereunder.  Such termination, relinquishment, or expiration shall not
relieve either Party from obligations that are expressly indicated to survive
termination or expiration of the Agreement.

ARTICLE XII.

 INDEMNIFICATION

Section 12.01  Indemnification.

(a)        FOSUN hereby agrees to indemnify, defend, and hold harmless Ardelyx,
its Affiliates, and each of its and their respective employees, officers,
directors and agents from and against any and all Losses incurred by them
resulting from or arising out of or in connection with any suits, claims,
actions or demands made or brought by a Sublicensee or other Third Party
(collectively, “Third Party Claims”) against Ardelyx, its Affiliates or their
respective employees, officers, directors or agents, that result from or arise
out of [***], except in any case, to the extent such Losses are Losses for which
Ardelyx has an obligation to indemnify FOSUN, its Affiliates or their respective
employees, officers, directors or agents pursuant to  Section 12.01(b), as to
which Losses each Party shall indemnify the other to the extent of their
respective liability for such Losses.

(b)        Ardelyx hereby agrees to indemnify, defend and hold harmless FOSUN,
its Affiliates, and each of its and their respective employees, officers,
directors and agents from an against any and all Losses incurred by them
resulting from or arising out of or in connection with any Third Party Claims
against FOSUN, its Affiliates or their respective employees, officers, directors
or agents, that result from or arise out of [***]; except in any case, to the
extent such Losses are Losses for which FOSUN has an obligation to indemnify
Ardelyx, its Affiliates or their respective employees, officers, directors or
agents pursuant to Section 12.01(a), as to which Losses each Party shall
indemnify the other to the extent of their respective liability for such Losses.

Section 12.02  Mechanism.

(a)        In the event that a Party (the “Indemnified Party”) is seeking
indemnification under Section 12.01(a) or Section 12.01(b), it shall notify the
other Party (the “Indemnifying Party”) in writing of the relevant Third Party
Claim and the relevant Loss for which indemnification is being sought as soon as
reasonably practicable after it becomes aware of such claim. Each such notice
shall contain a description of the Third Party Claim and the nature and amount
of the Loss claimed (to the extent that the nature and amount of such Loss is
known at





51

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

such time).  The Indemnified Party shall furnish promptly to the Indemnifying
Party copies of all papers and official documents received in respect of any
such Third Party Claim or Losses.  For the avoidance of doubt, all
indemnification claims in respect of a Party, its Affiliates, and each of its
and their respective employees, officers, directors and agents shall be made
solely by such Party to this Agreement. The Indemnified Party shall permit the
Indemnifying Party to assume direction and control of the defense of the
relevant Third Party Claim (including without limitation the right to settle the
claim solely for monetary consideration), and shall cooperate as requested (at
the expense of the Indemnifying Party) in the defense of the claim. The
assumption of the defense of a Third Party Claim by the Indemnifying Party shall
not be construed as an acknowledgement that the Indemnifying Party is liable to
indemnify any Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the Indemnifying Party of any defenses it may assert
against any Indemnified Party’s claim for indemnification.

(b)        Notwithstanding Section 12.01, the failure to give timely notice to
the Indemnifying Party shall not release the Indemnifying Party from any
liability to the Indemnified Party to the extent the Indemnifying Party is not
prejudiced thereby and, for the avoidance of doubt, the Indemnifying Party shall
not be liable to the extent any Loss is caused by any delay by the Indemnified
Party in providing such notice.  Notwithstanding the provisions of Section
12.02(a) requiring the Indemnified Party to tender to the Indemnifying Party the
exclusive ability to defend such claim, if the Indemnifying Party declines to or
fails to timely assume control of the relevant Third Party Claim, the
Indemnified Party shall be entitled to assume such control, conduct the defense
of, and settle such claim, all at the sole costs and expense of the declining or
failing Party; provided,  however, that neither Party shall settle or dispose of
any such claim in any manner that would adversely affect the rights or interests
or admit fault, of the other Party without the prior written consent of such
other Party, which shall not be unreasonably withheld, delayed or
conditioned.  Each Party, at the other Party’s expense and reasonable request,
shall cooperate with such other Party and its counsel in the course of the
defense or settlement of any such claim, such cooperation to include without
limitation using reasonable efforts to provide or make available documents,
information, and witnesses.

Section 12.03  Insurance.  Each Party shall have and maintain such type and
amounts of liability insurance covering the Manufacture, supply, use and sale of
the Licensed Compounds and the Licensed Products as is normal and customary in
the pharmaceutical industry generally for Persons similarly situated, and shall
upon request provide the other Party with a copy of its policies of insurance in
that regard, along with any amendments and revisions thereto.

ARTICLE XIII.

 DISPUTE RESOLUTION

Section 13.01 Referral of Disputes to the Parties Senior Executives.  In the
event of any dispute between the Parties arising out of or in connection with
this Agreement, either Party may, by written notice to the other, have such
dispute referred to the Senior Executives for attempted resolution by good faith
negotiations within [***] ([***]) days after such notice is received.

Section 13.02  Mechanism.

 

 



52

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

(a)        If (i) Ardelyx at any time has a good faith belief that FOSUN may be
in material breach of its obligations under Section 4.03, (ii) Ardelyx has
notified FOSUN of its belief in writing and the Parties are not in agreement as
to whether or not such breach under Section 4.03 exists, and (iii) the Parties
have not resolved the dispute through good faith negotiations pursuant to
Section 13.01 within the prescribed time, then Ardelyx shall have the right (but
not the obligation) to request, through written notice to FOSUN (a “Mediation
Notice”) within thirty (30) days after the expiry of the time period set forth
in Section 13.01, that the Parties shall attempt in good faith to settle such
dispute by mediation administered by the American Arbitration Association
(“AAA”) under its Commercial Mediation Procedures.  For clarity, Ardelyx shall
not be obligated to exercise its right to initiate mediation pursuant to this
Section 13.02(a) before initiating arbitration pursuant to Section 13.02(b), or
before notifying FOSUN that it is exercising its right of termination under
Section 11.02(a). If Ardelyx’s elects to exercise its right to initiate
mediation within the prescribed time, then the following shall apply: If the
Parties are unable to reach agreement on the selection of the mediator within
fifteen (15) Business Days after FOSUN’s receipt of the Mediation Notice from
Ardelyx, then either or both Parties shall immediately request the AAA to select
a mediator with the requisite background, experience and expertise in the
biopharmaceutical industry to assist the Parties in resolving the dispute
amicably.  The place of mediation shall be San Francisco, California, and all
negotiations and communications shall be in English.  The Parties shall have the
right to be represented by counsel during the mediation.  Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Parties shall share
equally all costs of engaging such mediator and using the AAA to mediate such
matter.  Any decisions or recommendations of the mediator shall be confidential
and non-binding on the Parties.  If the Parties are unable to resolve the
dispute through mediation pursuant to this Section 13.02(a) within a period of
ninety (90) days following FOSUN’s receipt of the Mediation Notice from Ardelyx,
then Ardelyx shall thereafter have the right to refer the dispute to arbitration
pursuant to Section 13.02(b) or notify FOSUN that it is exercising its right of
termination under Section 11.02(a).

(b)        Subject to Section 13.01 and Section 13.02(a), any dispute,
controversy or claim arising out of or relating to this Agreement, including the
existence, negotiation, validity, formation, interpretation, breach, performance
or application of this Agreement shall be settled by binding arbitration
administered by the AAA in accordance with its Commercial Arbitration Rules (or
the AAA International Arbitration Rules, if recommended under the AAA
guidelines), as such rules may be modified by this Section 13.02(b) or otherwise
by subsequent written agreement of the Parties.  The number of arbitrators shall
be three (3), of whom the Parties shall select one (1) each. The two arbitrators
so selected will select the third and final arbitrator. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the AAA shall select the third arbitrator. The place of arbitration shall be New
York City, New York, and all proceedings and communications shall be in
English.  The Parties shall have the right to be represented by counsel.  Any
judgment or award rendered by the arbitrators shall be final and binding on the
Parties.  The Parties agree that such judgment or award may be enforced in any
court of competent jurisdiction.

Section 13.03  Preliminary Injunctions.  Notwithstanding anything to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any dispute.

 

 



53

--------------------------------------------------------------------------------

 

 

Section 13.04  Patent Disputes.  Notwithstanding anything to the contrary, any
and all issues regarding the scope, inventorship, construction, validity, or
enforceability of Patents shall be determined in a court of competent
jurisdiction under the local patent laws of the jurisdictions having issued the
Patents in question.

Section 13.05  Confidentiality.  All proceedings and decisions of the
arbitrator(s) in connection with an arbitral proceeding pursuant to Section
13.02 shall be deemed Confidential Information of each of the Parties and shall
be subject to Article VII.

ARTICLE XIV.

 MISCELLANEOUS

Section 14.01  Assignment; Performance by Affiliates.

(a)        Neither Party may assign any of its rights or obligations under this
Agreement in any country in whole or in part without the prior written consent
of the other Party, except that each Party shall have the right, without such
consent, (i) to perform any of its obligations and exercise any of its rights
under this Agreement through, and to assign all of its rights and obligations
under this Agreement to, any of its Affiliates, such performance or exercise by
such Affiliate, or such assignment, as applicable, [***]; and (ii) on written
notice to the other Party, to assign all of its rights and obligations under
this Agreement to a non-Affiliate successor in interest, whether by merger,
consolidation, reorganization, acquisition, stock purchase, asset purchase or
other similar transaction, to all or substantially all of the business to which
this Agreement relates.  In the event that a Party performs its obligations or
exercises its rights under this Agreement through an Affiliate (without having
assigned all of its rights and obligations to such Affiliate as permitted under
this Section 14.01), doing so shall not relieve the relevant Party of its
responsibilities for the performance of its obligations under this Agreement,
and the relevant Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance).

(b)        This Agreement shall survive any succession of interest permitted
pursuant to Section 14.01(a)(ii), whether by merger, consolidation,
reorganization, acquisition, stock purchase, asset purchase or other similar
transaction, provided, that, in the event of such merger, consolidation,
reorganization, acquisition, stock purchase, asset purchase or other similar
transaction, no Intellectual Property Rights of the acquiring corporation shall
be included in the technology licensed hereunder, unless such Intellectual
Property Rights arise as a result of the performance of this Agreement by such
corporation after such transaction becomes effective.

(c)        This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties.  Any assignment not in
accordance with this Agreement shall be void.

Section 14.02  Force Majeure.  In this Agreement, “Force Majeure” means an event
which is beyond a non-performing Party’s reasonable control, including an act of
God, strike, lock-out or other industrial/labor disputes (whether involving the
workforce of the Party so prevented or of any other Person), war, riot, civil
commotion, terrorist act, epidemic, quarantine, fire, flood, storm, earthquake,
natural disaster or compliance with any law or governmental order, rule,





54

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

regulation or direction, whether or not it is later held to be invalid. A Party
that is prevented or delayed in its performance under this Agreement by an event
of Force Majeure (a “Force Majeure Party”) shall, as soon as reasonably
practical but no later than [***] ([***]) days after the occurrence of a Force
Majeure event, give notice in writing to the other Party specifying the nature
and extent of the event of Force Majeure, its anticipated duration and any
action being taken to avoid or minimize its effect.  Subject to providing such
notice and to this Section 14.02, the Force Majeure Party shall not be liable
for delay in performance or for non-performance of its obligations under this
Agreement, in whole or in part, except as otherwise provided in this Agreement,
where non-performance or delay in performance has resulted from an event of
Force Majeure.  The suspension of performance allowed hereunder shall be of no
greater scope and no longer duration than is reasonably required and the Force
Majeure Party shall exert all reasonable efforts to avoid or remedy such Force
Majeure.

Section 14.03  Further Actions.  Each Party agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

Section 14.04  Notices.  All notices hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (receipt
verified), mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by internationally recognized overnight delivery
service that maintains records of delivery, to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice; provided, that notices of a change of address shall be effective only
upon receipt thereof).

If to Ardelyx, addressed to:

    

Ardelyx, Inc.

 

 

34175 Ardenwood Blvd.

 

 

Fremont, CA  94555

 

 

Attention:  Michael Raab, CEO

 

 

Facsimile:  510-745-0493

 

With a copy to:

    

Latham & Watkins LLP

 

 

140 Scott Drive

 

 

Menlo Park, CA 94025-1008

 

 

Attention:  Judith A. Hasko, Esq.

 

 

Facsimile:  (650) 463-2600

 

 

 

 

If to FOSUN, addressed to

 

    

 

 

 

Strategic Product Development Center

 

 

Shanghai Fosun Pharmaceutical Industrial Development Co., Ltd

 

 

Building A, 1289 Yishan Road

 

 

Minhang District, Shanghai 200233

 

 

P.R.China

 





55

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

 

 

 

 

    

 

 

 

Attention:   [***]

 

 

Facaimile: [***]

 

 

Email: [***]

 

 

 

 

 

With a copy to:

 

    

 

 

 

Legal Department

 

 

Shanghai Fosun Pharmaceutical (Group) Co., Ltd

 

 

Building A, 1289 Yishan Road

 

 

Minhang District, Shanghai 200233

 

 

P.R.China

 

 

Attention:  [***]

 

 

Facaimile:  [***]

 

 

Email: [***]

 

Section 14.05  Waiver.  Except as specifically provided for herein, the waiver
from time to time by either of the Parties of any of their rights or their
failure to exercise any remedy shall not operate or be construed as a waiver of
any other of such Party’s rights or remedies provided in this Agreement.

Section 14.06 Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any Party or circumstance shall, to any
extent, be held to be invalid or unenforceable, then (a) the remainder of this
Agreement, or the application of such term, covenant, or condition to Parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, covenant, or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law,
and (b) the Parties covenant and agree to renegotiate any such term, covenant,
or application thereof in good faith in order to provide a reasonably acceptable
alternative to the term, covenant, or condition of this Agreement or the
application thereof that is invalid or unenforceable, it being the intent of the
Parties that the basic purposes of this Agreement are to be effectuated.

Section 14.07  Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the State of Delaware, USA, without giving effect
to any conflict of law principle that would otherwise result in the application
of the laws of any State or jurisdiction other than the State of Delaware, USA.

Section 14.08  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 



56

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

Section 14.09  Entire Agreement.  This Agreement, including without limitation
all exhibits attached hereto, sets forth all the covenants, promises,
agreements, warranties, representations, conditions, and understandings between
the Parties and supersedes and terminates all prior and contemporaneous
agreements and understanding between the Parties, including without limitation
the agreements and amendments set forth in Section 7.06.  There are no
covenants, promises, agreements, warranties, representations, conditions, or
understandings, either oral or written, between the Parties other than as set
forth in this Agreement.  No subsequent alteration, amendment, change, or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by the respective authorized officers of the Parties.

Section 14.10  Limitation of Liability.  EXCEPT IN CIRCUMSTANCES OF GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES, OR WITH
RESPECT TO THIRD PARTY CLAIMS UNDER Section 12.01, IN NO EVENT SHALL EITHER
PARTY OR ITS RESPECTIVE AFFILIATES AND SUBLICENSEES BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, WARRANTY,
TORT, STRICT LIABILITY, OR OTHERWISE, INCLUDING BUT NOT LIMITED TO LOSS OF
PROFITS, REVENUE, MILESTONES OR ROYALTIES.  This Section 14.10 shall not limit
either Party’s obligations under Article XII.

Section 14.11  No Partnership.  It is expressly agreed that the relationship
between Ardelyx and FOSUN shall not constitute a partnership, joint venture, or
agency.  Neither Ardelyx nor FOSUN shall have the authority to make any
statements, representations, or commitments of any kind, or to take any action,
which shall be binding on the other Party, without the prior consent of such
other Party to do so.

[SIGNATURE PAGE FOLLOWS]

 

 

 



57

 

--------------------------------------------------------------------------------

 



In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.

 

 

 

 

 

Ardelyx, Inc.

    

Fosun Pharmaceutical Industrial
Development Co., Ltd.

 

 

 

By:

/s/ Michael Raab

 

By:

/s/ Yifang Wu

Name:

Michael Raab

 

Name:

Yifang Wu

Title:

CEO

 

Title:

President

 

 

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

TENAPANOR STRUCTURE

[***]

 





Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

LISTED PATENTS

 

 

 

 

 

Application No.

Publication No.

Patent No.

Status

 

 

 

 

[***]

 

 

 

 

Confidential Portions of this Exhibit marked as [***] have been omitted

--------------------------------------------------------------------------------